UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3006 John Hancock Bond Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: May 31 Date of reporting period: May 31, 2009 ITEM 1. REPORT TO SHAREHOLDERS. Discussion of Fund performance By MFC Global Investment Management (U.S.), LLC Market conditions were a tale of two halves for the year ended May 31, 2009. During the first six months, the economy deteriorated at a rapid pace, culminating in the autumn with the collapse of investment banker Lehman Brothers and government bailout of mortgage giants Fannie Mae and Freddie Mac, as well as insurer American International Group (AIG). Banks stopped lending and the federal government moved aggressively to restore liquidity to the financial system. By December, short-term interest rates had bottomed near zero. The market turmoil prompted an investor flight to safety that resulted in strong gains for U.S. Treasuries. In the second half of the period, the economy began to stabilize and banks began lending again. Investors started taking on more risk, driving strong returns in the corporate sector. For the 12-month period, however, government bonds came out ahead of corporate issues, which in turn beat the steep decline posted by stocks. John Hancock Investment Grade Bond Funds Class A shares returned 0.73% at net asset value for the 12 months ended May 31, 2009. By comparison, the Morningstar intermediate-term bond fund category average returned 0.44% and the Funds benchmark, the Barclays Capital U.S. Aggregate Bond Index, returned 5.36%. An overweight in the corporate sector hampered performance versus the Barclays index. Detractors included bonds issued by the Royal Bank of Scotland Group PLC and Natixis SA, a French bank, which saw steep price declines as the financial sectors problems mounted. A small stake in non-agency mortgage bonds further hindered returns, as investors worried about more homeowners defaulting on their mortgages. Finally, an underweight in U.S. Treasuries proved costly. The Fund benefited from its focus on intermediate- and shorter-maturity issues, particularly Treasuries with two-, five- and 10-year maturities, as well as investments in 15- and 30-year mortgage bonds issued by Fannie Mae and Freddie Mac. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results The major factors in this Funds performance are interest rates and credit risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Funds average maturity will make it more sensitive to interest-rate risk. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Investment Grade Bond Fund | Annual report A look at performance For the period ended May 31, 2009 Average annual returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) SEC 30- day yield Inception (%) as of Class date 1-year 5-year 10-year 1-year 5-year 10-year 5-31-09 A 12-31-91 5.21 1.89 4.11 5.21 9.83 49.54 6.69 B 12-31-91 6.17 1.74 3.97 6.17 9.01 47.58 6.30 C 4-1-99 2.41 2.07 3.81 2.41 10.81 45.31 6.29 I 7-28-03 0.45 3.22 5.03 0.45 17.18 63.32 7.10 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  0.99%, Class B 1.74%, Class C  1.73% and Class I  0.63%. Expenses for the current period may be higher than those shown in the Annual operating expenses table for one or more of the following reasons: (i) a significant decrease in average net assets may result in a higher advisory fee rate if advisory fee breakpoints are not achieved; (ii) a significant decrease in average net assets may result in an increase in the expense ratio because certain fund expenses do not decrease as asset levels decrease; or (iii) the termination of voluntary expense cap reimbursements and/or fee waivers, as applicable. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I share prospectus. 2 December 31, 1991 is the inception date for the Class A shares. Class I shares were first offered on July 28, 2003; the returns prior to this date are those of Class A shares that have been recalculated to apply the fees and expenses of Class I shares. Annual report | Investment Grade Bond Fund 7 A look at performance Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock Investment Grade Bond Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Barclays Capital U.S. Aggregate Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 5-31-99 $14,758 $14,758 $17,713 C 2 5-31-99 14,531 14,531 17,713 I 5-31-99 16,332 16,332 17,713 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C and Class I shares, respectively, as of May 31, 2009. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of dollar-denominated and nonconvertible investment-grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Funds Class I share prospectus. 4 December 31, 1991 is the inception date for the Class A shares. Class I shares were first offered on July 28, 2003; the returns prior to this date are those of Class A shares that have been recalculated to apply the fees and expenses of Class I shares. 5 Formerly named Lehman Brothers Aggregate Bond Index. 8 Investment Grade Bond Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on December 1, 2008 with the same investment held until May 31, 2009. Account value Ending value Expenses paid during on 12-1-08 on 5-31-09 period ended 5-31-09 1 Class A $1,000.00 $1,083.60 $7.32 Class B 1,000.00 1,079.60 11.15 Class C 1,000.00 1,079.50 10.94 Class I 1,000.00 1,084.70 6.13 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2009, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Investment Grade Bond Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on December 1, 2008, with the same investment held until May 31, 2009. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 12-1-08 on 5-31-09 period ended 5-31-09 1 Class A $1,000.00 $1,017.90 $7.09 Class B 1,000.00 1,014.20 10.80 Class C 1,000.00 1,014.40 10.60 Class I 1,000.00 1,019.00 5.94 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.41%, 2.15%, 2.11% and 1.18% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 Investment Grade Bond Fund | Annual report Portfolio summary Portfolio diversification 1 Bonds 43% Other 2% U.S. government & agency securities 40% Short-term investments & other 2% Collateralized mortgage obligations 13% Sector composition U.S. government & agencies 40% Consumer discretionary 4% Financials 17% Consumer staples 3% Mortgage bonds 12% Materials 3% Utilities 5% Telecommunication services 2% Energy 5% Health care 2% Industrials 4% Short-term investments & other 3% Quality composition 1 AAA 48% AA 5% A 21% BBB 20% BB 1% B 1% CCC 1% Other 3% 1 As a percentage of net assets on May 31, 2009. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Investment Grade Bond Fund 11 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 5-31-09 Interest Maturity Par value Issuer, description rate date Value Bonds 42.78% (Cost $52,679,685) Agricultural Products 0.21% Bunge Ltd. Finance Corp., Gtd Sr Note 5.350% 04-15-14 $270 250,914 Air Freight & Logistics 0.22% Fedex Corp., Sr Note 7.375 01-15-14 245 265,559 Airlines 0.73% Continental Airlines, Inc., Ser 991A 6.545 02-02-19 105 94,457 Delta Airlines, Inc., Ser 02G2 6.417 07-02-12 405 344,250 Ser 071A 6.821 08-10-22 340 273,970 Northwest Airlines, Inc., Ser 07-1 7.027 11-01-19 209 150,727 Aluminum 0.18% Rio Tinto Alcan, Inc., Sr Note 6.125 12-15-33 285 207,720 Asset Management & Custody Banks 1.06% Northern Trust Co., Sr Note 4.625 05-01-14 250 252,181 Sub Note 6.500 08-15-18 125 132,345 Rabobank Capital Fund II, Perpetual Bond (5.260% To 12-31-13 then variable) (S) 5.260 12-31-49 1,130 870,100 Brewers 0.60% Anheuser-Busch InBev Worldwide, Inc., Gtd Sr Note (S) 7.200 01-15-14 235 252,061 Miller Brewing Co., Gtd Note (S) 5.500 08-15-13 230 229,129 SABmiller PLC, Note (S) 6.500 07-15-18 235 229,933 Cable & Satellite 1.47% Comcast Cable Communications Holdings, Inc., Sr Note 9.800 02-01-12 1,000 1,109,445 COX Communications, Inc., Bond (S) 8.375 03-01-39 140 147,044 Time Warner Cable, Inc., Gtd Note 8.750 02-14-19 170 194,964 Gtd Sr Note 6.750 07-01-18 285 294,402 See notes to financial statements 12 Investment Grade Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Par value Issuer, description rate date Value Casinos & Gaming 0.20% Seminole Tribe of Florida, Bond (S) 6.535% 10-01-20 $315 242,638 Construction Materials 0.20% CRH America, Inc., Gtd Note 8.125 07-15-18 250 234,050 Consumer Finance 1.30% American Express Credit Co., Sr Note Ser C 7.300 08-20-13 360 364,427 American General Finance Corp., Note Ser J 6.900 12-15-17 220 108,838 Capital One Financial Corp., Sr Note 7.375 05-23-14 200 206,069 Ford Motor Credit Co., LLC, Sr Note 7.375 10-28-09 705 687,612 SLM Corp., Sr Note Ser MTN 8.450 06-15-18 250 171,250 Data Processing & Outsourced Services 0.18% Fiserv, Inc., Gtd Sr Note 6.800 11-20-17 215 208,029 Department Stores 0.30% Macys Retail Holdings, Inc., Gtd Note 8.875 07-15-15 210 202,331 Nordstrom, Inc., Sr Note 6.750 06-01-14 150 150,986 Diversified Banks 1.57% Chuo Mitsui Trust & Banking Co. Ltd., Jr Sub Note (5.506% to 4-15-15 then variable) (S) 5.506 12-15-49 370 251,600 HSBC Capital Funding LP, Perpetual Note (9.547% to 6-30-10 then variable) (S) 9.547 12-29-49 500 435,637 Mizuho Financial Group, Ltd., Gtd Sub Bond 8.375 12-29-49 240 225,600 Natixis SA, Sub Bond (10.000% to 4-30-18 then variable) (S) 10.000 04-30-49 200 110,044 Royal Bank of Scotland Group PLC, Jr Sub Bond Ser MTN (7.640% to 9-29-17 then variable) 7.640 03-31-49 200 75,260 Silicon Valley Bank, Sub Note 6.050 06-01-17 295 215,233 Wachovia Bank NA, Sub Note 5.850 02-01-37 235 174,440 Sub Note Ser BKNT 6.600 01-15-38 445 376,512 Diversified Chemicals 0.37% Dow Chemical Company, Sr Note 8.550 05-15-19 205 204,980 EI Du Pont de Nemours & Co., Sr Note 5.875 01-15-14 215 233,713 See notes to financial statements Annual report | Investment Grade Bond Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Par value Issuer, description rate date Value Diversified Financial Services 3.71% Bank of America Corp., Sr Note 5.650% 05-01-18 $400 357,954 Beaver Valley Funding, Sec Lease Obligation Bond 9.000 06-01-17 966 952,911 Citigroup, Inc., Jr Sub Bond (8.400% to 4-30-18 then variable) 8.400 04-29-49 220 192,498 Sr Note 6.125 11-21-17 450 403,352 Sr Note 5.850 12-11-34 180 142,703 ERAC USA Finance Co., Gtd Sr Note (S) 6.375 10-15-17 220 184,779 General Electric Capital Corp., Sr Note 5.625 05-01-18 510 487,077 Sr Note Ser MTN 5.875 01-14-38 360 291,453 JPMorgan Chase & Co., Jr Sub Note Ser 1 (7.900% to 4-30-18 then variable) 7.900 05-25-20 315 263,034 Sr Note 6.300 04-23-19 510 507,404 Sr Note 4.650 06-01-14 400 397,307 SMFG Preferred Capital, Sub Bond (6.078% to 1-25-17 then variable) (S) 6.078 01-25-49 285 220,074 Diversified Metals & Mining 0.42% Rio Tinto Finance USA, Ltd., Gtd Sr Note 8.950 05-01-14 465 499,740 Drug Retail 0.46% CVS Caremark Corp., Jr Sub Bond (6.302% to 6-1-12 then variable) 6.302 06-01-37 460 312,800 Sr Note 5.750 06-01-17 235 234,701 Electric Utilities 3.44% Commonwealth Edison Co., Sec Bond 5.800 03-15-18 415 408,883 Delmarva Power & Light Co., 1st Mtg Bond 6.400 12-01-13 230 242,081 Duke Energy Corp., Sr Note 6.300 02-01-14 225 238,659 FPL Energy National Wind LLC, Sr Sec Note (S) 5.608 03-10-24 201 170,241 Israel Electric Corp., Ltd., Sec Note (S) 7.250 01-15-19 200 201,807 ITC Holdings Corp., Sr Note (S) 5.875 09-30-16 115 104,196 Monongahela Power Co., Note (S) 7.950 12-15-13 395 419,896 Monterrey Power SA de CV, Sr Sec Bond (S) 9.625 11-15-09 388 401,577 Nevada Power Co., Mtg Note Ser L 5.875 01-15-15 220 214,937 Oncor Electric Delivery Co., Sr Sec Note 6.375 05-01-12 490 503,637 Pepco Holdings, Inc., Note 6.450 08-15-12 325 335,788 See notes to financial statements 14 Investment Grade Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Par value Issuer, description rate date Value Electric Utilities (continued) Southern Power Co., Sr Note Ser D 4.875% 07-15-15 $610 $574,748 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01-02-17 272 267,248 Electrical Components & Equipment 0.41% Thomas & Betts Corp., Sr Note 7.250 06-01-13 480 481,639 Electronic Manufacturing Services 0.32% Tyco Electronics Group SA, Gtd Note 6.000 10-01-12 280 273,680 Gtd Sr Note 6.550 10-01-17 125 110,866 Fertilizers & Agricultural Chemicals 0.22% Potash Corp. of Saskatchewan, Inc., Sr Note 5.250 05-15-14 255 263,305 Gas Utilities 0.48% Atmos Energy Corp., Sr Note 8.500 03-15-19 260 287,889 DCP Midstream LLC, Sr Note (S) 9.750 03-15-19 275 286,942 Gold 0.21% Barrick Gold Corp., Sr Note 6.950 04-01-19 230 250,351 Health Care Equipment 0.48% Beckman Coulter, Inc., Note 7.000 06-01-19 150 153,559 Hospira, Inc., Sr Note 6.050 03-30-17 320 301,743 Sr Note Series GMTN 6.400 05-15-15 115 116,881 Health Care Services 0.47% Medco Health Solutions, Inc., Sr Note 7.250 08-15-13 550 558,832 Home Improvement Retail 0.14% Home Depot, Inc., Sr Note 5.875 12-16-36 205 164,429 Hotels, Resorts & Cruise Lines 0.18% Starwood Hotels & Resorts Worldwide, Inc., Sr Note 6.250 02-15-13 235 215,025 Household Appliances 0.39% Whirlpool Corp., Sr Note 8.600 05-01-14 225 227,398 Sr Note 8.000 05-01-12 225 229,305 Industrial Conglomerates 0.45% Hutchison Whampoa International Ltd., Gtd Sr Note (S) 6.500 02-13-13 500 528,800 Industrial Machinery 0.56% Ingersoll-Rand Global Holding Co., Ltd., Gtd Note 6.875 08-15-18 300 293,086 Gtd Sr Note 6.000 08-15-13 370 371,320 See notes to financial statements Annual report | Investment Grade Bond Fund 15 F I N A N C I A L S T A T E M E N T S Interest Maturity Par value Issuer, description rate date Value Industrial REITs 0.35% ProLogis, Sr Note 6.625% 05-15-18 $290 226,694 Sr Note 5.625 11-15-15 250 193,406 Integrated Oil & Gas 0.27% Marathon Oil Corp., Sr Note 7.500 02-15-19 140 147,671 Petro-Canada, Sr Note 6.050 05-15-18 190 177,573 Integrated Telecommunication Services 1.35% Bellsouth Corp., Bond 6.550 06-15-34 250 230,397 Debenture 6.300 12-15-15 369 378,885 Qwest Corp., Sr Note 7.875 09-01-11 210 209,212 Telecom Italia Capital, Gtd Sr Note 7.721 06-04-38 365 344,524 Verizon Communications, Inc., Sr Bond 6.900 04-15-38 200 203,460 Verizon Wireless Capital LLC, Sr Note (S) 7.375 11-15-13 205 230,030 Investment Banking & Brokerage 2.83% Bear Stearns Cos., Inc., Sr Note 7.250 02-01-18 435 448,458 Goldman Sachs Group, Inc., Jr Sub Note 6.750 10-01-37 555 465,270 Note 7.500 02-15-19 325 341,981 Sr Note 5.125 01-15-15 390 379,649 Jefferies Group, Inc., Sr Note 6.450 06-08-27 145 91,665 Merrill Lynch & Co., Inc., Jr Sub Bond 7.750 05-14-38 555 490,085 Morgan Stanley, Sr Note 7.300 05-13-19 315 322,668 Sr Note Ser F 6.625 04-01-18 825 815,579 Leisure Products 0.19% Hasbro, Inc., Sr Note 6.125 05-15-14 225 226,656 Life & Health Insurance 0.78% Aflac, Inc., Sr Note 8.500 05-15-19 220 227,834 Lincoln National Corp., Jr Sub Bond (6.050% to 4-20-17 then variable) 6.050 04-20-67 120 67,200 Metlife, Inc., Sr Note 6.750 06-01-16 220 223,872 Prudential Financial, Inc., Sr Note Ser D 5.150 01-15-13 350 329,174 Symetra Financial Corp., Jr Sub Bond (8.300% to 10-1-17 then variable) (S) 8.300 10-15-37 210 75,600 See notes to financial statements 16 Investment Grade Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Par value Issuer, description rate date Value Managed Health Care 0.23% Humana, Inc., Sr Note 8.150% 06-15-38 $360 274,559 Multi-Line Insurance 0.89% AXA SA, Sub Note (6.379% to 12-14-36 then variable) (S) 6.379 12-14-49 155 96,105 Genworth Financial, Inc., Jr Sub Note (6.150% to 11-15-16 then variable) 6.150 11-15-66 210 63,435 Horace Mann Educators Corp., Sr Note 6.850 04-15-16 205 173,462 Liberty Mutual Group, Inc., Bond (S) 7.500 08-15-36 520 333,336 Bond (S) 7.300 06-15-14 320 251,320 Massachusetts Mutual Life Insurance Co., Note (S) 8.875 06-01-39 135 141,986 Multi-Media 0.74% News America Holdings, Inc., Deb 9.500 07-15-24 600 603,215 News America, Inc., Gtd Note (S) 6.900 03-01-19 275 268,898 Multi-Utilities 1.02% DTE Energy Co., Sr Note 7.625 05-15-14 205 211,754 PG&E Corp., Sr Note 5.750 04-01-14 300 311,109 Sempra Energy, Sr Bond 8.900 11-15-13 205 226,412 Sr Note 6.500 06-01-16 270 275,474 Teco Finance Inc., Gtd Sr Note 6.572 11-01-17 200 180,281 Office Electronics 0.41% Xerox Corp., Sr Note 8.250 05-15-14 180 182,693 Sr Note 6.750 02-01-17 335 298,987 Office REITs 0.09% HRPT Properties Trust, Sr Note 6.650 01-15-18 135 107,845 Oil & Gas Exploration & Production 1.20% Devon Energy Corp., Sr Note 5.625 01-15-14 695 728,701 EnCana Corp., Sr Note 6.500 05-15-19 140 143,842 Nexen, Inc., Sr Note 5.875 03-10-35 210 166,675 XTO Energy, Inc., Sr Note 5.900 08-01-12 370 386,928 See notes to financial statements Annual report | Investment Grade Bond Fund 17 F I N A N C I A L S T A T E M E N T S Interest Maturity Par value Issuer, description rate date Value Oil & Gas Storage & Transportation 3.27% Buckeye Partners LP, Sr Note 5.125% 07-01-17 $165 135,698 Energy Transfer Partners LP, Sr Note 9.700 03-15-19 215 250,029 Sr Note 8.500 04-15-14 230 255,970 Enterprise Products Operating LLC, Gtd Sr Note 6.500 01-31-19 475 451,449 Gtd Sr Note Ser B 5.600 10-15-14 385 378,417 Kinder Morgan Energy Partners LP, Sr Bond 7.750 03-15-32 115 114,371 Sr Note 9.000 02-01-19 320 360,888 Sr Note 5.125 11-15-14 135 131,075 NGPL PipeCo LLC, Sr Note (S) 7.119 12-15-17 270 274,329 ONEOK Partners LP, Gtd Sr Note 6.150 10-01-16 425 405,284 Sr Note 8.625 03-01-19 235 259,212 Plains All American Pipeline LP, Gtd Sr Note 6.500 05-01-18 165 159,373 Spectra Energy Capital LLC, Gtd Sr Note 6.200 04-15-18 185 177,990 TEPPCO Partners LP, Gtd Sr Note 6.650 04-15-18 565 519,831 Packaged Foods & Meats 0.84% General Mills, Inc., Sr Note 5.200 03-17-15 90 93,575 Kraft Foods, Inc., Sr Note 6.125 02-01-18 460 469,396 Sr Note 6.000 02-11-13 405 430,705 Paper Products 0.41% International Paper Co., Sr Note 9.375 05-15-19 255 256,681 Sr Note 7.950 06-15-18 240 226,035 Pharmaceuticals 0.45% Schering-Plough Corp., Sr Note 6.000 09-15-17 385 397,193 Wyeth, Sr Sub Note 5.500 03-15-13 130 138,526 Property & Casualty Insurance 0.41% Chubb Corp., Sr Note 5.750 05-15-18 125 125,982 Progressive Corp., Jr Sub Debenture (6.700% to 6-1-17 then variable) 6.700 06-15-37 155 103,809 QBE Insurance Group, Ltd., Sr Note (S) 9.750 03-14-14 238 260,848 Railroads 0.97% Burlington Northern Santa Fe Corp., Sr Note 5.750 03-15-18 285 286,532 CSX Corp., Sr Note 6.250 04-01-15 105 103,896 Sr Note 5.500 08-01-13 365 366,315 Union Pacific Corp., Sr Bond 5.450 01-31-13 385 391,219 See notes to financial statements 18 Investment Grade Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Par value Issuer, description rate date Value Retail REITs 0.79% CPG Partners LP, Sr Note 6.000% 01-15-13 $385 379,267 Simon Property Group LP, Sr Note 10.350 04-01-19 230 259,050 Sr Note 5.625 08-15-14 320 301,452 Soft Drinks 0.51% Dr Pepper Snapple Group, Inc., Gtd Sr Note 6.820 05-01-18 185 186,210 Gtd Sr Note 6.120 05-01-13 140 143,128 PepsiCo, Inc., Sr Note 7.900 11-01-18 230 275,388 Specialized Finance 0.84% American Honda Finance Corp., Note (S) 7.625 10-01-18 370 353,847 CIT Group, Inc., Sr Note 5.650 02-13-17 85 56,226 Sr Note 5.000 02-13-14 55 37,062 Sr Note Ser MTN 5.125 09-30-14 75 50,251 CME Group, Inc., Sr Note 5.750 02-15-14 320 337,478 USB Realty Corp., Perpetual Bond (6.091% to 1-15-12 then variable) (S) 6.091 12-22-49 300 163,500 Specialized REITs 0.50% Health Care REIT, Inc., Sr Note 6.200 06-01-16 245 202,783 Nationwide Health Properties, Inc., Note 6.500 07-15-11 230 210,888 Plum Creek Timberlands LP, Gtd Note 5.875 11-15-15 210 177,512 Specialty Chemicals 0.19% Ecolab, Inc., Sr Note 4.875 02-15-15 230 223,944 Specialty Stores 0.26% Staples, Inc., Sr Note 9.750 01-15-14 285 314,249 Steel 0.76% Allegheny Technologies, Inc., Sr Note 9.375 06-01-19 185 187,775 Sr Note 8.375 12-15-11 185 196,566 ArcelorMittal, Sr Note 9.850 06-01-19 365 374,802 Commercial Metals Co., Sr Note 7.350 08-15-18 170 143,542 Tobacco 0.77% Altria Group, Inc., Gtd Sr Note 8.500 11-10-13 475 534,364 Philip Morris International, Inc., Note 5.650 05-16-18 370 378,596 Trading Companies & Distributors 0.31% GATX Corp., Sr Note 8.750 05-15-14 365 367,358 See notes to financial statements Annual report | Investment Grade Bond Fund 19 F I N A N C I A L S T A T E M E N T S Interest Maturity Par value Issuer, description rate date Value Wireless Telecommunication Services 0.22% America Movil SAB de CV, Sr Sec Note 5.750% 01-15-15 $250 256,876 Interest Maturity Par value Issuer, description rate date Value Convertible Bonds 0.41% (Cost $375,000) Industrial Machinery 0.41% Ingersoll-Rand Co., Ltd., Sr Note 4.500% 04-15-12 $375 489,375 Issuer, description Shares Value Preferred stocks 0.21% (Cost $319,375) Diversified Financial Services 0.21% Bank of America Corp., 8.625% 12,775 245,791 Interest Maturity Par value Issuer, description rate date Value Asset backed securities 1.12% (Cost $2,384,585) Asset Backed Securities 1.12% DB Master Finance LLC, Ser 2006-1 Class A2 (S) 5.779% 06-20-31 $515 373,622 Dominos Pizza Master Issuer LLC, Ser 2007-1 Class A2 (S) 5.261 04-25-37 495 314,778 Lehman XS Trust, Ser 2005-5N Class 3A2 (P) 0.669 11-25-35 401 106,160 Ser 2005-7N Class 1A1B (P) 0.609 12-25-35 281 59,471 Ser 2006-2N Class 1A2 (P) 0.649 02-25-46 429 91,366 Renaissance Home Equity Loan Trust, Ser 2005-2 Class AF3 (P) 4.499 08-25-35 209 190,677 Ser 2005-2 Class AF4 (P) 4.934 08-25-35 420 189,079 Interest Maturity Par value Issuer, description rate date Value Collateralized mortgage obligations 12.84% (Cost $23,675,356) Collateralized Mortgage Obligations 12.84% American Home Mortgage Assets, Ser 2006-6 Class XP IO 3.062% 12-25-46 $6,220 151,624 Ser 2007-5 Class XP IO 3.887 06-25-47 4,561 199,540 American Home Mortgage Investment Trust, Ser 2007-1 Class GIOP IO 2.078 05-25-47 3,710 164,622 American Tower Trust, Ser 2007-1A Class D (S) 5.957 04-15-37 420 346,500 Banc of America Commercial Mortgage, Inc., Ser 2005-4 Class A5A 4.933 07-10-45 1,500 1,308,898 Ser 2005-6 Class A4 (P) 5.179 09-10-47 560 495,451 Ser 2006-3 Class A4 (P) 5.889 07-10-44 700 537,691 See notes to financial statements 20 Investment Grade Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Par value Issuer, description rate date Value Collateralized Mortgage Obligations (continued) Banc of America Funding Corp., Ser 2006-B Class 6A1 (P) 5.881% 03-20-36 $460 $307,015 Ser 2007-E Class 4A1 (P) 5.811 07-20-47 243 134,876 Bear Stearns Commercial Mortgage Securities, Inc., Ser 2006-PW14 Class D (S) 5.412 12-11-38 320 62,098 Bear Stearns Mortgage Funding Trust, Ser 2006-AR1 2A1 (P) 0.529 08-25-36 250 90,950 Chaseflex Trust, Ser 2005-2 Class 4A1 5.000 05-25-20 479 423,904 Citigroup Mortgage Loan Trust, Inc., Ser 2005-10 Class 1A5A (P) 5.827 12-25-35 397 250,888 Ser 2005-5 Class 2A3 5.000 08-25-35 235 196,265 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser 2005-CD1 Class C (P) 5.225 07-15-44 185 84,124 Countrywide Alternative Loan Trust, Ser 2005-59 Class 2X IO 3.287 11-20-35 4,549 130,081 Ser 2006-0A12 Class X IO 3.729 09-20-46 7,983 244,481 Ser 2007-25 1A2 6.500 11-25-37 705 433,887 Crown Castle Towers LLC, Ser 2006-1A Class E (S) 6.065 11-15-36 435 408,900 Sub Bond Ser 2005-1A Class D (S) 5.612 06-15-35 765 742,050 DSLA Mortgage Loan Trust, Ser 2005-AR5 Class X2 IO 0.151 08-19-45 3,805 66,585 First Horizon Alternative Mortgage Securities, Ser 2004-AA5 Class B1 (P) 5.215 12-25-34 760 94,838 Ser 2006-RE1 Class A1 5.500 05-25-35 513 299,455 Global Signal Trust, Ser 2004-2A Class D (S) 5.093 12-15-14 265 262,350 GMAC Commercial Mortgage Securities, Inc., Ser 2003-C2 Class B (P) 5.501 05-10-40 955 803,280 GMAC Mortgage Corp. Loan Trust, Ser 2006-AR1 Class 2A1 (P) 5.632 04-19-36 300 220,770 Greenpoint Mortgage Funding Trust, Ser 2005-AR1 Class A3 (P) 0.589 06-25-45 78 19,972 Ser 2005-AR4 Class 4A2 (P) 0.669 10-25-45 344 108,932 Ser 2006-AR1 Class A2A (P) 0.679 02-25-36 556 199,897 Greenwich Capital Commercial Funding Corp., Ser 2007-GG9 Class C (P) 5.554 03-10-39 230 60,359 Ser 2007-GG9 Class F (P) 5.633 03-10-39 130 18,542 GSR Mortgage Loan Trust, Ser 2004-9 Class B1 (P) 4.570 08-25-34 305 88,966 Ser 2006-AR1 Class 3A1 (P) 5.352 01-25-36 757 500,513 Harborview Mortgage Loan Trust, Ser 2005-16 Class 2A1B (P) 0.658 01-19-36 199 58,733 Ser 2005-8 Class 1X IO (P) 3.201 09-19-35 3,217 32,170 Ser 2006-SB1 Class A1A (P) 2.289 12-19-36 410 144,124 See notes to financial statements Annual report | Investment Grade Bond Fund 21 F I N A N C I A L S T A T E M E N T S Interest Maturity Par value Issuer, description rate date Value Collateralized Mortgage Obligations (continued) Indymac Index Mortgage Loan Trust, Ser 2004-AR13 Class B1 5.296% 01-25-35 $215 $43,270 Ser 2005-AR18 Class 1X IO 3.158 10-25-36 6,572 98,585 Ser 2005-AR18 Class 2X IO 2.870 10-25-36 9,238 109,929 Ser 2005-AR5 Class B1 (P) 4.559 05-25-35 288 15,916 JPMorgan Chase Commercial Mortgage Security, Corp., Ser 2005-LDP3 Class A4B (P) 4.996 08-15-42 1,000 766,921 Ser 2005-LDP4 Class B (P) 5.129 10-15-42 1,000 351,917 JPMorgan Mortgage Trust, Ser 2005-S2 Class 2A16 6.500 09-25-35 410 313,792 Ser 2005-S3 Class 2A2 5.500 01-25-21 380 339,673 Ser 2006-A7 Class 2A5 (P) 5.790 01-25-37 507 137,468 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser 2006-2 Class A4 (P) 5.909 06-12-46 735 632,494 MLCC Mortgage Investors, Inc., Ser 2007-3 Class M1 (P) 5.925 09-25-37 195 46,412 Ser 2007-3 Class M2 (P) 5.925 09-25-37 75 5,722 Ser 2007-3 Class M3 (P) 5.925 09-25-37 50 2,795 Morgan Stanley Capital I, Ser 2005-HQ7 Class A4 (P) 5.208 11-14-42 520 466,812 Ser 2006-IQ12 Class E (P) 5.538 12-15-43 310 58,879 Provident Funding Mortgage Loan Trust, Ser 2005-1 Class B1 (P) 4.407 05-25-35 208 39,959 Residential Accredit Loans, Inc., Ser 2005-QA12 Class NB5 (P) 5.952 12-25-35 394 191,873 Ser 2007-QS10 Class A1 6.500 09-25-37 427 241,426 Ser 2007-QS11 Class A1 7.000 10-25-37 355 189,328 Residential Asset Securitization Trust, Ser 2006-A7CB Class 2A1 6.500 07-25-36 500 282,809 Structured Asset Securities Corp., Ser 2003-6A Class B1 (P) 4.935 03-25-33 300 86,824 Washington Mutual, Inc., Ser 2005-6 Class 1CB 6.500 08-25-35 258 158,529 Ser 2005-AR13 Class B1 (P) 0.909 10-25-45 515 64,433 Ser 2005-AR19 Class A1B3 (P) 0.659 12-25-45 142 37,938 Ser 2005-AR19 Class B1 (P) 1.009 12-25-45 299 37,339 Ser 2005-AR4 Class 1A1B (P) 2.379 05-25-46 362 61,516 Ser 2005-AR4 Class B1 (P) 4.654 04-25-35 961 180,587 Ser 2005-AR6 Class B1 (P) 0.909 04-25-45 580 43,514 Ser 2007-0A4 Class XPPP IO 0.936 04-25-47 8,346 46,945 Ser 2007-0A5 Class 1XPP IO 1.021 06-25-47 20,249 151,870 Ser 2007-0A5 Class 2XPP IO 1.285 06-25-47 24,185 143,600 Ser 2007-0A6 Class 1XPP IO 0.963 07-25-47 11,666 72,914 Wells Fargo Mortgage Backed Securites Trust, Ser 2006-AR15 Class A3 (P) 5.658 10-25-36 550 114,306 Interest Maturity Par value Issuer, description rate date Value Municipal bonds 0.27% (Cost $316,345) California 0.27% State of California, General Obligation (P) 5.650% 04-01-39 $315 322,214 See notes to financial statements 22 Investment Grade Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Par value Issuer, description rate date Value U.S. Government & agency securities 39.90% (Cost $47,156,883) U.S. Government 9.31% United States Treasury, Bond 5.000% 05-15-37 $895 988,555 Bond 3.500 02-15-39 1,900 1,637,268 Note 4.000 08-15-18 1,515 1,581,636 Note 3.125 05-15-19 2,050 1,991,391 Note 1.750 03-31-14 1,000 975,312 Note 1.375 04-15-12 3,450 3,453,774 Inflation Indexed Note TIPS (D) 2.000 07-15-14 401 413,395 U.S. Government Agency 30.59% Federal Farm Credit Bank, Bond 2.625 04-17-14 755 746,550 Federal Home Loan Mortgage Corp., 30 Yr Pass Thru Ctf 4.500 03-01-39 6,576 6,625,537 Note 1.750 06-15-12 2,355 2,354,135 Federal National Mortgage Assn., 30 Yr Adj Rate Pass Thru Ctf (P) 5.850 03-01-14 2 1,767 30 Yr Adj Rate Pass Thru Ctf (P) 5.850 06-01-14 10 9,790 30 Yr Pass Thru Ctf (P) 5.411 11-01-38 2,950 3,080,298 30 Yr Pass Thru Ctf 5.000 11-01-33 1,981 2,035,752 30 Yr Pass Thru Ctf 5.000 03-01-38 546 559,566 30 Yr Pass Thru Ctf 5.000 03-01-38 2,399 2,459,193 30 Yr Pass Thru Ctf 5.000 05-01-38 248 254,637 30 Yr Pass Thru Ctf 5.000 05-01-38 1,910 1,957,809 30 Yr Pass Thru Ctf (P) 4.931 12-01-38 552 573,400 30 Yr Pass Thru Ctf 4.000 01-01-24 877 885,532 Note 3.375 03-10-14 2,370 2,394,607 TBA 4.000 TBA 3,330 3,355,495 Government National Mortgage Assn., 15 Yr Pass Thru Ctf 7.500 04-15-13 24 24,758 30 Yr Pass Thru Ctf 4.500 02-15-39 4,983 5,037,986 30 Yr Pass Thru Ctf 4.500 03-15-39 1,496 1,512,356 30 Yr Pass Thru Ctf 4.500 03-15-39 997 1,008,273 30 Yr Pass Thru Ctf 4.500 04-15-39 499 504,699 SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 6.219 11-15-35 200 192,000 Sub Bond Ser 2005-1A Class E (S) 6.706 11-15-35 110 105,600 Sub Bond Ser 2006-1A Class E (S) 6.174 11-15-36 665 591,850 Interest Maturity Par value Issuer, description rate date Value Short-term investments 0.76% (Cost $900,000) U.S. Government Agency 0.76% Federal Home Loan Bank, Discount Note Zero 06-01-09 $900 900,000 Total investments (Cost $127,807,229)  98.29% Other assets and liabilities, net 1.71% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. See notes to financial statements Annual report | Investment Grade Bond Fund 23 F I N A N C I A L S T A T E M E N T S Notes to Schedule of Investments BKNT Bank Notes Gtd Guaranteed IO Interest Only MTN Medium-Term Note REIT Real Estate Investment Trust SBA Small Business Administration TIPS Treasury Inflation Protected Security (D) Principal amount of security is adjusted for changes in the Consumer Price Index. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration.  At May 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $128,115,240. Net unrealized depreciation aggregated $11,553,873, of which $3,282,709 related to appreciated investment securities and $14,836,582 related to depreciated investment securities. See notes to financial statements 24 Investment Grade Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-09 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $127,807,229) $116,561,367 Cash collateral at broker for futures contracts 121,500 Receivable for investments sold 2,121,450 Receivable for delayed delivery securities sold 3,444,046 Receivable for fund shares sold 206,823 Interest receivable 1,540,352 Other receivables and prepaid assets 67,785 Total assets Liabilities Due to custodian 20,372 Payable for investments purchased 1,749,712 Payable for delayed delivery securities purchased 3,370,064 Payable for fund shares repurchased 141,091 Payable for futures variation margin 47,813 Distributions payable 638 Payable to affiliates Accounting and legal services fees 2,960 Transfer agent fees 39,075 Distribution and service fees 34,874 Trustees fees 26,471 Management fees 38,172 Total liabilities Net assets Capital paid-in $136,207,383 Undistributed net investment income 281,843 Accumulated net realized loss on investments, futures contracts and options written (6,714,108) Net unrealized appreciation (depreciation) on investments and futures contracts (11,183,037) Net assets Net asset value per share Class A ($98,560,714 ÷ 11,012,477 shares) $8.95 Class B ($6,354,741 ÷ 710,006 shares) 1 $8.95 Class C ($12,104,813 ÷ 1,352,578 shares) 1 $8.95 Class I ($1,571,813 ÷ 175,693 shares) $8.95 Maximum offering price per share Class A (net asset value per share ÷ 95.5%) 2 $9.37 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | Investment Grade Bond Fund 25 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-09 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest $7,478,064 Income from affiliated issuers 32,058 Dividends 29,766 Securities lending 14,742 Total investment income Expenses Investment management fees (Note 6) 448,299 Distribution and service fees (Note 6) 392,938 Transfer agent fees (Note 6) 331,756 Accounting and legal services fees (Note 6) 19,363 Trustees fees 5,074 State registration fees 55,183 Printing and postage fees 25,175 Professional fees 84,112 Custodian fees 38,541 Registration and filing fees 5,137 Proxy fees 35,175 Miscellaneous 22,043 Total expenses Less expense reductions (Note 6) (101) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments 352,066 Futures contracts (187,601) Options written 9,289 Change in net unrealized appreciation (depreciation) of Investments (7,146,810) Futures contracts 85,955 Net realized and unrealized loss Decrease in net assets from operations See notes to financial statements 26 Investment Grade Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 5-31-09 5-31-08 Increase (decrease) in net assets From operations Net investment income $6,091,935 $5,984,977 Net realized gain 173,754 799,463 Change in net unrealized appreciation (depreciation) (7,060,855) (2,509,350) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (5,325,987) (5,371,954) Class B (295,460) (340,127) Class C (432,350) (311,154) Class I (31,697) (4,406) Total distributions From Fund share transactions (Note 7) Total increase (decrease) Net assets Beginning of year 116,658,720 122,557,459 End of year Undristributed net investment income See notes to financial statements Annual report | Investment Grade Bond Fund 27 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 5-31-09 5-31-08 5-31-07 5-31-06 5-31-05 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.49 0.49 0.46 0.42 0.39 Net realized and unrealized gain (loss) on investments (0.58) (0.13) 0.16 (0.51) 0.18 Total from investment operations Less distributions From net investment income (0.49) (0.50) (0.47) (0.45) (0.43) Net asset value, end of period Total return (%) 3, 4 Ratios and supplemental data Net assets, end of year (in millions) $99 $102 $108 $116 $136 Ratios (as a percentage of average net assets): Expenses before reductions 1.20 5 0.99 1.06 1.04 1.04 Expenses net of fee waivers 1.20 5 0.99 0.97 1.00 1.03 Expenses net of all fee waivers and credits 1.20 5 0.98 0.97 1.00 1.03 Net investment income 5.53 5.08 4.76 4.25 3.86 Portfolio turnover (%) 109 99 105 160 222 1 Audited by previous Independent Registered Public Accounting Firm. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. CLASS B SHARES Period ended 5-31-09 5-31-08 5-31-07 5-31-06 5-31-05 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.42 0.42 0.39 0.34 0.32 Net realized and unrealized gain (loss) on investments (0.58) (0.14) 0.16 (0.50) 0.17 Total from investment operations Less distributions From net investment income (0.42) (0.42) (0.40) (0.38) (0.35) Net asset value, end of period Total return (%) 3, 4 Ratios and supplemental data Net assets, end of year (in millions) $6 $7 $8 $13 $22 Ratios (as a percentage of average net assets): Expenses before reductions 1.95 5 1.74 1.81 1.79 1.79 Expenses net of fee waivers 1.95 5 1.74 1.72 1.75 1.78 Expenses net of all fee waivers and credits 1.95 5 1.73 1.72 1.75 1.78 Net investment income 4.79 4.33 4.01 3.47 3.12 Portfolio turnover (%) 109 99 105 160 222 1 Audited by previous Independent Registered Public Accounting Firm. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. See notes to financial statements 28 Investment Grade Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S CLASS C SHARES Period ended 5-31-09 5-31-08 5-31-07 5-31-06 5-31-05 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.43 0.42 0.39 0.35 0.32 Net realized and unrealized gain (loss) on investments (0.59) (0.14) 0.16 (0.51) 0.17 Total from investment operations Less distributions From net investment income (0.42) (0.42) (0.40) (0.38) (0.35) Net asset value, beginning of period Total return (%) 3, 4 Ratios and supplemental data Net assets, end of year (in millions) $12 $8 $6 $7 $8 Ratios (as a percentage of average net assets): Expenses before reductions 1.95 5 1.73 1.81 1.79 1.79 Expenses net of fee waivers 1.95 5 1.73 1.72 1.75 1.78 Expenses net of all fee waivers and credits 1.95 5 1.73 1.72 1.75 1.78 Net investment income 4.87 4.34 4.01 3.50 3.12 Portfolio turnover (%) 109 99 105 160 222 1 Audited by previous Independent Registered Public Accounting Firm. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. CLASS I SHARES Period ended 5-31-09 5-31-08 5-31-07 5-31-06 5-31-05 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.52 0.53 0.50 0.47 0.44 Net realized and unrealized gain (loss) on investments (0.58) (0.14) 0.16 (0.51) 0.17 Total from investment operations Less distributions From net investment income (0.52) (0.53) (0.51) (0.50) (0.47) Net asset value, end of period Total return (%) 3 Ratios and supplemental data Net assets, end of year (in millions) $2  4  4  4  4 Ratios (as a percentage of average net assets): Expenses before reductions 1.12 5 0.63 0.62 0.62 0.49 Expenses net of fee waivers 1.12 5 0.63 0.62 0.62 0.49 Expenses net of all fee waivers and credits 1.12 5 0.63 0.62 0.62 0.49 Net investment income 6.09 5.45 5.10 4.85 4.40 Portfolio turnover (%) 109 99 105 160 222 1 Audited by previous Independent Registered Public Accounting Firm. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Less than $500,000. 5 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. See notes to financial statements Annual report | Investment Grade Bond Fund 29 Notes to financial statements Note 1 Organization John Hancock Investment Grade Bond Fund (the Fund) is a diversified series of John Hancock Bond Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act) . The investment objective of the Fund is to seek a high level of current income consistent with preservation of capital and maintenance of liquidity . The Board of Trustees has authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C and Class I shares. Class A, Class B and Class C shares are open to all retail investors. Class I shares are offered without any sales charges to various institutional and certain individual investors. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Board of Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements . Actual results could differ from those estimates . The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P . M . , Eastern Time . Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data as well as broker quotes . Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading . Debt obligations, for which there are no prices available from an independent pricing service, are valued based on broker quotes or fair valued as described below . Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value . John Hancock Collateral Investment Trust (JHCIT), an affiliated registered investment company managed by John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial corporation (MFC), is valued at its net asset value each business day. JHCIT is a floating rate fund investing in high quality money market instruments. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith 30 Investment Grade Bond Fund | Annual report under consistently applied procedures established by and under the general supervision of the Board of Trustees. The Fund adopted Statement of Financial Accounting Standards No . 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year . FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value . The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities . Level 2  Prices determined using other significant observable inputs . Observable inputs are inputs that other market participants would use in pricing a security . These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others . Level 3  Prices determined using significant unobservable inputs . In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used . Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities . The following is a summary of the inputs used to value the Funds net assets as of May 31, 2009: INVESTMENTS IN OTHER FINANCIAL VALUATION INPUTS SECURITIES INSTRUMENTS* Level 1  Quoted Prices $245,791 $62,825 Level 2  Other Significant Observable Inputs 114,495,830  Level 3  Significant Unobservable Inputs 1,819,746  Total *Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards, options and swap contracts, which are stated at value based upon futures settlement prices, foreign currency exchange forward rates, option prices and swap prices. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: INVESTMENTS IN OTHER FINANCIAL SECURITIES INSTRUMENTS Balance as of May 31, 2008 $3,701,324  Accrued discounts/premiums 125,813  Realized gain (loss) 54,694  Change in unrealized appreciation (depreciation) (398,125)  Net purchases (sales) (2,039,753)  Transfers in and/or out of Level 3 375,793  Balance as of May 31, 2009  Security transactions and related investment income Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations . However, for financial reporting purposes, investment transactions are reported on trade date . Interest income is accrued as earned . Dividend income and distributions to shareholders are recorded on the ex-dividend date . Discounts/premiums are accreted/amortized for financial reporting purposes . Non-cash dividends are recorded at the fair market value of the securities received . Debt obligations may be placed in a non-accrual status and related interest income may be reduced by ceasing current accruals and writing off interest receivables when the collection of all or a portion of interest has become doubtful . Annual report | Investment Grade Bond Fund 31 The Fund uses identified cost method for determining realized gain or loss on investments for both financial statement and federal income tax reporting purposes . Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income . The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value . On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 102% of the market value of the loaned securities for U . S . equity and corporate securities and 105% for foreign equity and corporate securities during the period of the loan . The market value of the loaned securities is determined at the close of business of the Fund. Any additional required cash collateral is delivered to the Fund or excess collateral is returned to the borrower on the next business day . Cash collateral received is invested in JHCIT . The Fund may receive compensation for lending its securities either in the form of fees and/or by retaining a portion of interest on the investment of any cash received as collateral . If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral . The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans . Expenses The majority of expenses are directly identifiable to an individual fund . Trust expenses that are not readily identifiable to a specific fund are allocated in such a manner as deemed equitable, taking into consideration, among other things, the nature and type of expense and the relative size of the funds . Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known . Class allocations Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the appropriate net asset value of the respective classes . Distribution and service fees, if any, and transfer agent fees for all classes are calculated daily at the class level based on the appropriate net asset value of each class and the specific expense rate(s) applicable to each class . Line of credit The Fund and other affiliated funds have entered into an agreement which enables it to participate in a $150 million unsecured committed line of credit with State Street Corporation (the Custodian) . The Fund is permitted to have bank borrowings for temporary or emergency purposes, including the meeting of redemption requests that otherwise might require the untimely disposition of securities . Interest is charged to each participating fund based on its borrowings at a rate per annum equal to the Federal Funds rate plus 0 . 50% . In addition, a commitment fee of 0 . 08% per annum, payable at the end of each calendar quarter, based on the average daily-unused portion of the line of credit, is charged to each participating fund on a prorated basis based on average net assets . Prior to February 19, 2009, the commitment fee was 0 . 05% per annum . For the year ended May 31, 2009, there were no borrowings under the line of credit by the Fund . Pursuant to the custodian agreement, the Custodian may, in its discretion, advance funds to the Fund to make properly authorized payments . When such payments result in an overdraft, the Fund is obligated to repay the Custodian for any overdraft, including any costs or expenses associated with the overdraft . The Custodian has a lien, security interest or security entitlement in any Fund property, that is not segregated, to the maximum extent permitted by law to the extent of any overdraft . When-issued/delayed delivery securities The Fund may purchase or sell debt securities on a when-issued or delayed-delivery basis. These transactions involve a commitment by the Fund to purchase or sell securities for a predetermined price or yield, with payment and delivery taking place beyond the 32 Investment Grade Bond Fund | Annual report customary settlement period. When delayed-delivery purchases are outstanding, the Fund will designate liquid assets in an amount sufficient to meet the purchase price. When purchasing a security on a delayed-delivery basis, the Fund assumes the rights and risks of ownership of the security, including the risk of price and yield fluctuations, and takes such fluctuations into account when determining its NAV. The Fund may dispose of or renegotiate a delayed-delivery transaction after it is entered into, and may sell delayed-delivery securities before they are delivered, which may result in a capital gain or loss. When the Fund has sold a security on a delayed-delivery basis, the Fund does not participate in future gains and losses with respect to the security. The Fund may receive compensation for interest forgone in the purchase of delayed-delivery securities. The market values of the securities purchased on a forward-delivery basis are identified in the Portfolio of Investments. In a To Be Announced (TBA) transaction, the Fund commits to purchasing or selling securities for which all specific information is not yet known at the time of the trade, particularly the face amount and maturity date of the underlying security transactions. Securities purchased on a TBA basis are not settled until they are delivered to the Fund, normally 15 to 45 days later. Stripped securities Stripped mortgage backed securities are financial instruments that derive their value from other instruments so that one class receives all of the principal from the underlying mortgage assets PO (principal only), while the other class receives the interest cash flows IO (interest only) . Both the PO and IO investments represents an interest in the cash flows of an underlying stripped mortgaged backed security . If the underlying mortgage assets experience greater than anticipated prepayments of principal, a Fund may fail to fully recoup its initial investment in an interest only security . The market value of these securities can be extremely volatile in response to changes in interest rates . Credit risk reflects the risk that the Funds may not receive all or part of its principal because the issuer or credit enhancer has defaulted on its obligation . Federal income taxes The Fund qualifies as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders . Therefore, no federal income tax provision is required . For federal income tax purposes, the Fund has $5,400,741 of a capital loss carryforward available, to the extent provided by regulations, to offset future net realized capital gains . To the extent that such carryforward is used by the Fund, it will reduce the amount of capital gain distribution to be paid . The loss carryforward expires as follows: May 31, 2013  $1,598,221, May 31, 2014 $1,220,926 and May 31, 2015  $2,581,594 . Net capital losses of $942,768 that are attributable to security transactions incurred after October 31, 2008, are treated as arising on June 1, 2009, the first day of the Funds next taxable year . As of May 31, 2009, the Fund had no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure . Each of the Funds federal tax returns filed in the 3-year period ended May 31, 2009 remains subject to examination by the Internal Revenue Service . Distribution of income and gains The Fund records distributions to shareholders from net investment income and net realized gains, if any, on the ex-dividend date . The Fund generally declares dividends daily and pays them monthly . Capital gain distributions, if any, are distributed annually . During the year ended May 31, 2008, the tax character of distributions paid was as follows: ordinary income $6,027,641 . During the year ended May 31, 2009, the tax character of distributions paid was as follows: ordinary income $6,085,494 . Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and are in the same amount, except for the effect of expenses that may be applied differently to each class . Annual report | Investment Grade Bond Fund 33 As of May 31, 2009, the components of distributable earnings on a tax basis included $322,819 of undistributed ordinary income . Such distributions and distributable earnings, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America . Distributions in excess of tax basis earnings and profits, if any, are reported in the Funds financial statements as a return of capital . Capital accounts within financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences will reverse in a subsequent period. Permanent book-tax differences are primarily attributable to amortization and accretion on debt securities. Note 3 Financial instruments The Fund has adopted the provisions of Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161). This new standard requires the Fund to disclose information to assist investors in understanding how the Fund uses derivative instruments, how derivative instruments are accounted for under Statement of Financial Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging Activities (FAS 133) and how derivative instruments affect the Funds financial position, results of operations and Statement of Changes in net assets. This disclosure for the year ended May 31, 2009 is presented in accordance with FAS 161 and is included as part of the Notes to the Financial Statements. Options The Fund may purchase and sell put and call options on securities, securities indices, currencies and futures contracts. A call option gives the purchaser of the option the right to buy (and the seller the obligation to sell) the underlying instrument at the exercise price. A put option gives the purchaser of the option the right to sell (and the writer the obligation to buy) the underlying instrument at the exercise price. The Fund may use options to manage against possible changes in the market value of the Funds assets, mitigate exposure to fluctuations in currency values or interest rates, or protect the Funds unrealized gains. In addition, the Fund may use options to facilitate Fund investment transactions by protecting the Fund against a change in the market price of the investment, enhance potential gains, or as a substitute for the purchase or sale of securities or currency. Options listed on an exchange, if no closing price is available, are valued at the mean between the last bid and the ask prices from the exchange on which they are principally traded. Using an independent pricing source, options not listed on an exchange are valued at the mean between the last bid and ask prices. When the Fund writes an option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently marked-to-market to reflect the current market value of the option written. If an option expires, or if the Fund buys an offsetting option, the Fund realizes a gain or loss depending on whether the exercise price of the option is more or less than the value of the underlying instrument at the time of the offsetting transaction. If a written call option is exercised, the Fund realizes a gain or loss from the sale of the underlying security, with the proceeds of the sale increased by the premium received. If a written put option is exercised, the amount of the premium received reduces the cost of the security that the Fund purchases upon exercise of the option. The Fund, as writer of an option, may have no control over whether the underlying securities may be sold (called) or purchased (put) and as a result, bears the market risk of an unfavorable change in the price of the underlying securities. When the Fund purchases an option, the premium paid by the Fund is included in the Schedule of Investments and subsequently marked-to-market to reflect current market value. If the purchased option expires, the Fund realizes a loss equal to the cost of the option. If the Fund enters into a closing sale transaction, the Fund realizes a gain or loss, depending on whether proceeds from the closing sale are greater or less than the original cost. If the Fund exercises a call option, the 34 Investment Grade Bond Fund | Annual report cost of the securities acquired by exercising the call is increased by the premium paid to buy the call. If the Fund exercises a put option, it realizes a gain or loss from the sale of the underlying security and the proceeds from such sale are decreased by the premium paid. Writing puts and buying calls may increase the Funds exposure to changes in the value of the underlying instrument. Buying puts and writing calls may decrease the Funds exposure to such changes. Losses may arise when buying and selling options if there is an illiquid secondary market for the options, which may cause a party to receive less than would be received in a liquid market, or if the counterparties do not perform under the terms of the options. The following summarizes the written option contracts activity during the year ended May 31, 2009: NUMBER OF CONTRACTS PREMIUMS RECEIVED (PAID) Outstanding, beginning of period   Options written 25 $9,289 Options closed   Options exercised   Options expired (25) (9,289) Outstanding, end of period   The Fund did not hold written option contracts at May 31, 2009. During the year ended May 31, 2009, the Fund used written options to enhance potential gain. Futures The Fund may purchase and sell financial futures contracts, including index futures and options on these contracts. A future is a contractual agreement to buy or sell a particular commodity, currency, or financial instrument at a pre-determined price in the future. The Fund uses futures contracts to manage against a decline in the value of securities owned by the Fund due to anticipated interest rate, currency or market changes. In addition, the Fund will use futures contracts for duration management or to gain exposure to a securities market. An index futures contract (index future) is a contract to buy a certain number of units of the relevant index at a fixed price and specific future date. The Fund may invest in index futures as a means of gaining exposure to securities without investing in them directly, thereby allowing the Fund to invest in the underlying securities over time. Investing in index futures also permits the Fund to maintain exposure to common stocks without incurring the brokerage costs associated with investment in individual common stocks. When the Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver such instrument at an agreed upon date for a specified price. The primary risks associated with the use of futures contracts are the imperfect correlation between the change in market value of the securities held by the Fund and the prices of futures contracts, the possibility of an illiquid market and the inability of the counterparty to meet the terms of the contract. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. Upon entering into a futures contract, initial margin deposits, as set by the exchange or broker to the contract, are required and are met by the delivery of specific securities (or cash) as collateral to the broker. Futures contracts are marked to market daily and an appropriate payable or receivable for the change in value (variation margin) is recorded by the Fund. Gains or losses are recognized but not considered realized until the contracts expire or are closed. Futures contracts involve, to varying degrees, risk of loss in excess of the variation margin disclosed on the Statement of Assets and Liabilities. Annual report | Investment Grade Bond Fund 35 During the year ended May 31, 2009, the Fund used futures to manage the duration of the portfolio. The following summarizes the open futures contracts held as of May 31, 2009: NUMBER OF UNREALIZED OPEN CONTRACTS CONTRACTS POSITION EXPIRATION DATE NOTIONAL VALUE APPRECIATION U.S. 10-year Treasury Note 45 Short Sep 2009 $5,265,000 $62,825 Fair value of derivative instruments by risk category The table below summarizes the fair values of derivatives held by the Fund at May 31, 2009 by risk category: DERIVATIVES NOT ACCOUNTED FOR STATEMENT OF ASSETS FINANCIAL ASSET LIABILITY AS HEDGING INSTRUMENTS UNDER AND LIABILITIES INSTRUMENTS DERIVATIVES DERIVATIVES FAS 133 LOCATION LOCATION FAIR VALUE FAIR VALUE Interest rate contracts Payable for futures Futures $62,825  variation margin; Net unrealized apprecia- tion (depreciation) on investments and futures contracts Total  Effect of derivative instruments on Statement of Operations The table below summarizes the realized gain (loss) recognized in the net increase (decrease) in net assets from operations, classified by derivative instrument and risk category for the year ended May 31, 2009: DERIVATIVES NOT ACCOUNTED FOR AS HEDGING INSTRUMENTS PURCHASED UNDER FAS 133 OPTIONS* WRITTEN OPTIONS FUTURES TOTAL Statement of Operations location  Net realized gain (loss) on Investments Options Futures contracts Interest rate contracts ($149,214) $9,289 ($187,601) ($327,526) Total * Amounts recognized for purchased options are included in the net realized gain (loss) on investments. The table below summarizes the change in unrealized appreciation (depreciation) recognized in the net increase (decrease) in net assets from operations, classified by derivative instrument and risk category for the year ended May 31, 2009: DERIVATIVES NOT ACCOUNTED FOR AS HEDGING INSTRUMENTS UNDER FAS 133 FUTURES TOTAL Statement of Operations location  Change in unrealized appreciation (depreciation) on Futures contracts Interest rate contracts $85,955 $85,955 Total 36 Investment Grade Bond Fund | Annual report Note 4 Risk and uncertainties Derivatives and counterparty risk The use of derivative instruments may involve risks different from, or potentially greater than, the risks associated with investing directly in securities . Specifically, derivative instruments expose the Fund to the risk that the counterparty to an over-the-counter (OTC) derivatives contract will be unable or unwilling to make timely settlement payments or otherwise to honor its obligations . OTC derivatives transactions typically can only be closed out with the other party to the transaction . If the counterparty defaults, the Fund will have contractual remedies, but there is no assurance that the counterparty will meet its contractual obligations or that, in the event of default, the Fund will succeed in enforcing them . Fixed income risk Fixed income securities are subject to credit and interest rate risk and involve some risk of default in connection with principal and interest payments . Interest-rate risk Fixed-income securities are affected by changes in interest rates . When interest rates decline, the market value of the fixed-income securities generally can be expected to rise . Conversely, when interest rates rise, the market value of fixed-income securities generally can be expected to decline . The longer the duration or maturity of a fixed-income security, the more susceptible it is to interest rate risk . Mortgage security risk The Fund may invest a portion of its assets in issuers and/or securities of issuers that hold mortgage securities, including subprime mortgage securities . The value of these securities is sensitive to changes in economic conditions, including delinquencies and/or defaults, and may be adversely affected by shifts in the markets perception of the issuers and changes in interest rates . Note 5 Guarantees and indemnifications Under the Funds organizational documents, its Officers and Trustees are indemnified against certain liability arising out of the performance of their duties to the Fund . Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses . The Funds maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred . Note 6 Management fee and transactions with affiliates and others The Fund has an investment management contract with the Adviser . Under the investment management contract, the Fund pays a monthly management fee to the Adviser equivalent, on an annual basis, to the sum of: (a) 0 . 40% of the first $1,500,000,000 of the Funds average daily net asset value and (b) 0 . 385% of the Funds daily net asset value in excess of $1,500,000,000 . The Fund has a subadvisory agreement with MFC Global Investment Management (U . S . ), LLC, an indirectly owned subsidiary of Manulife and an affiliate of the Adviser . The Fund is not responsible for payment of subadvisory fees . The investment management fees incurred for the year ended May 31, 2009, were equivalent to an annual effective rate of 0 . 40% of the Funds average daily net assets . The Fund has a Distribution Agreement with John Hancock Funds, LLC (JH Funds), a wholly owned subsidiary of the Adviser . The Fund has adopted Distribution Plans with respect to Class A, Class B and Class C shares, pursuant to Rule 12b-1 under the 1940 Act, to pay JH Funds for the services it provides as distributor of shares of the Fund . Accordingly, the Fund makes monthly payments to JH Funds at an annual rate not to exceed 0 . 25%, 1 . 00% and 1 . 00% of average daily net asset value of Class A, Class B and Class C shares, respectively . A maximum of 0 . 25% of such payments may be service fees, as defined by the Conduct Rules of the Financial Industry Regulatory Authority (formerly the National Association of Securities Dealers) . Under the Conduct Rules, curtailment of a portion of the Funds 12b-1 payments could occur under certain circumstances . Annual report | Investment Grade Bond Fund 37 Pursuant to the Advisory Agreement, the Fund reimburses the Adviser for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services of the Fund, including the preparation of all tax returns, annual, semiannual and periodic reports to shareholders and the preparation of all regulatory reports . These expenses are allocated based on the relative share of net assets of each class at the time the expense was incurred . The accounting and legal service fees incurred for the year ended May 31, 2009, were equivalent to an annual effective rate of less than 0 . 02% of the Funds average daily net assets . Class A shares are assessed up-front sales charges . During the year ended May 31, 2009, JH Funds received net up-front sales charges of $122,913 with regard to sales of Class A shares . Of this amount, $14,445 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $98,603 was paid as sales commissions to unrelated broker-dealers and $9,865 was paid as sales commissions to sales personnel of Signator Investors, Inc . (Signator Investors), a related broker-dealer . The Advisers indirect parent, John Hancock Life Insurance Company (JHLICO), is the indirect sole shareholder of Signator Investors . Class B shares that are redeemed within six years of purchase are subject to a contingent deferred sales charge (CDSC) at declining rates, beginning at 5 . 00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed . Class C shares that are redeemed within one year of purchase are subject to a CDSC at a rate of 1 . 00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed . Proceeds from the CDSCs are paid to JH Funds and are used in whole or in part to defray its expenses for providing distribution-related services to the Fund in connection with the sale of Class B and Class C shares . During the year ended May 31, 2009, CDSCs received by JH Funds amounted to $14,632 for Class B shares and $2,883 for Class C shares . The Fund has a transfer agent agreement with John Hancock Signature Services, Inc . (Signature Services), an indirect subsidiary of JHLICO . The transfer agent fees are made up of three components:  The Fund pays a monthly transfer agent fee at an annual rate of 0 . 015% for all classes based on each classs average daily net assets .  All classes of theFund paid a monthly fee based on an annual rate of $17 . 50 per shareholder account .  In addition, Signature Services is reimbursed for certain out-of-pocket expenses . The Fund receives earnings credits from its transfer agent as a result of uninvested cash balances . These credits are used to reduce a portion of the Funds transfer agent fees and out-of-pocket expenses . During the year ended May 31, 2009, the Funds transfer agent fees and out-of-pocket expenses were reduced by $101 for transfer agent credits earned . Class level expenses for the year ended May 31, 2009 were as follows: Distribution and Transfer Share class service fees agent fees Class A $240,761 $284,350 Class B 61,834 18,256 Class C 90,343 26,670 Class I  2,480 Total Mr . James R . Boyle is Chairman of the Adviser, as well as affiliated Trustee of the Fund, and is compensated by the Adviser and/or its affiliates . Mr . John G . Vrysen is a Board member of the Adviser, as well as affiliated Trustee of the Fund, and is compensated by the Adviser and/ or its affiliates . The compensation of unaffiliated Trustees is borne by the Fund . The unaffiliated Trustees may elect to defer, for tax purposes, their receipt of this compensation under the John Hancock Group of Funds Deferred Compensation Plan . The Fund makes investments into other John Hancock funds, as applicable, to cover its liability for the deferred compensation . Investments to cover the Funds deferred compensation liability are recorded on the Funds books as an other asset . The deferred compensation liability and the related other asset 38 Investment Grade Bond Fund | Annual report are always equal and are marked to market on a periodic basis to reflect any income earned by the investments, as well as any unrealized gains or losses . The Deferred Compensation Plan investments had no impact on the operations of the Fund . Note 7 Fund share transactions This listing illustrates the number of Fund shares sold, reinvested and repurchased during the years ended May 31, 2009, and May 31, 2008, along with the corresponding dollar value . Year ended 5-31-09 Year ended 5-31-08 Shares Amount Shares Amount Class A shares Sold 2,399,215 21,295,168 875,709 $8,531,880 Distributions reinvested 521,314 4,611,418 476,341 4,618,624 Repurchased (2,606,625) (23,068,477) (1,831,667) (17,737,641) Net increase (decrease) Class B shares Sold 296,969 2,595,214 139,221 $1,354,078 Distributions reinvested 24,927 220,575 27,767 269,247 Repurchased (344,077) (3,073,323) (296,353) (2,870,029) Net decrease Class C shares Sold 873,442 7,635,446 339,277 $3,294,825 Distributions reinvested 33,915 298,914 20,880 202,467 Repurchased (356,300) (3,121,761) (189,218) (1,834,640) Net increase Class I shares Sold 180,865 1,557,572 2,139 $20,670 Distributions reinvested 3,345 29,234 456 4,406 Repurchased (19,065) (165,959) (8) (75) Net increase Net increase (decrease) Note 8 Purchase and sale of securities Purchases and proceeds from sales or maturities of securities, other than short-term securities and obligations of the U.S. government, during the year ended May 31, 2009, aggregated $73,171,770 and $51,685,697, respectively. Purchases and proceeds from sales or maturities of obligations of the U.S. government aggregated $94,988,270 and $95,397,537, respectively, during the year ended May 31, 2009. Annual report | Investment Grade Bond Fund 39 Auditors report Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of John Hancock Investment Grade Bond Fund: In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of John Hancock Investment Grade Bond Fund (the Fund) at May 31, 2009, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at May 31, 2009 by correspondence with the custodian and brokers, and the application of alternative auditing procedures where securities purchased confirmations had not been received, provide a reasonable basis for our opinion. The financial highlights for each of the periods ended on or before May 31, 2005 were audited by another independent registered public accounting firm, whose report expressed an unqualified opinion thereon. PricewaterhouseCoopers LLP Boston, Massachusetts July 23, 2009 40 Investment Grade Bond Fund | Annual report Tax information Unaudited For federal income tax purposes, the following information is furnished with respect to the distributions of the Fund, if any, paid during its taxable year ended May 31, 2009. The Fund hereby designates the maximum amount allowable of its net taxable income as qualified dividend income as provided in the Jobs and Growth Tax Relief Reconciliation Act of 2003. This amount will be reflected on Form 1099-DIV for the calendar year 2009. Shareholders will be mailed a 2009 U.S. Treasury Department Form 1099-DIV in January 2010. This will reflect the total of all distributions that are taxable for calendar year 2009. Annual report | Investment Grade Bond Fund 41 Board Consideration of and Continuation of Investment Advisory Agreement and Subadvisory Agreement: John Hancock Investment Grade Bond Fund The Investment Company Act of 1940 (the 1940 Act) requires the Board of Trustees (the Board) of John Hancock Bond Trust (the Trust), including a majority of the Trustees who have no direct or indirect interest in the investment advisory agreement and are not interested persons of the Trust, as defined in the 1940 Act (the Independent Trustees), annually to meet in person to review and consider the continuation of: (i) the investment advisory agreement (the Advisory Agreement) with John Hancock Advisers, LLC (the Adviser) and (ii) the investment subadvisory agreement (the Subadvisory Agreement) with MFC Global Investment Management (U.S.), LLC (the Subadviser) for the John Hancock Investment Grade Bond Fund (the Fund). The Advisory Agreement and the Subadvisory Agreement are collectively referred to as the Advisory Agreements. At meetings held on May 56 and June 910, 2008, the Board considered the factors and reached the conclusions described below relating to the selection of the Adviser and Subadviser and the continuation of the Advisory Agreements. During such meetings, the Boards Contracts/Operations Committee and the Independent Trustees also met in executive sessions with their independent legal counsel. In evaluating the Advisory Agreements, the Board, including the Contracts/Operations Committee and its Independent Trustees, reviewed a broad range of information requested for this purpose. This information included: (i) the investment performance of the Fund relative to a category of relevant funds (the Category) and a peer group of comparable funds (the Peer Group). The funds within each Category and Peer Group were selected by Morningstar Inc. (Morningstar), an independent provider of investment company data. Data covered a range of periods ended December 31, 2007, (ii) advisory and other fees incurred by, and the expense ratios of, the Fund relative to a Category and a Peer Group, (iii) the advisory fees of comparable portfolios of other clients of the Adviser and the Subadviser, (iv) the Advisers financial results and condition, including its and certain of its affiliates profitability from services performed for the Fund, (v) breakpoints in the Funds and the Peer Groups fees, and information about economies of scale, (vi) the Advisers and Subadvisers record of compliance with applicable laws and regulations, with the Funds investment policies and restrictions, and with the applicable Code of Ethics, and the structure and responsibilities of the Advisers and Subadvisers compliance department, (vii) the background and experience of senior management and investment professionals, and (viii) the nature, cost and character of advisory and non-investment management services provided by the Adviser and its affiliates and by the Subadviser. The Independent Trustees considered the legal advice of independent legal counsel and relied on their own business judgment in determining the factors to be considered in evaluating the materials that were presented to them and the weight to be given to each such factor. The Boards review and conclusions were based on a comprehensive consideration of all information presented to the Board and not the result of any single controlling factor. The Board principally considered data on performance and other information provided by Morningstar as of December 31, 2007. The Board also considered updated performance information provided to it by the Adviser or Subadviser at its May and June 2008 meetings. Performance and other information may be quite different as of the date of this shareholders report. The key factors considered by the Board and the conclusions reached are described below. 42 Investment Grade Bond Fund | Annual report Nature, extent and quality of services The Board considered the ability of the Adviser and the Subadviser, based on their resources, reputation and other attributes, to attract and retain qualified investment professionals, including research, advisory, and supervisory personnel. The Board considered the investment philosophy, research and investment decision-making processes of the Adviser and Subadviser. The Board considered the Advisers execution of its oversight responsibilities. The Board further considered the culture of compliance, resources dedicated to compliance, compliance programs and compliance records of the Adviser and Subadviser. In addition, the Board took into account the administrative and other non-advisory services provided to the Fund by the Adviser and its affiliates. Based on the above factors, together with those referenced below, the Board concluded that, within the context of its full deliberations, the nature, extent and quality of the investment advisory services provided to the Fund by the Adviser and Subadviser supported renewal of the Advisory Agreements. Fund performance The Board considered the performance results for the Fund over various time periods ended December 31, 2007. The Board also considered these results in comparison to the performance of the Category, as well as the Funds Peer Group and benchmark index. The Board reviewed with representatives of Morningstar the methodology used by Morningstar to select the funds in the Category and the Peer Group. The Board noted that the Funds performance for all periods under review was lower than the performance of its benchmark index, the Lehman Brothers Aggregate Bond Index, as was the Peer Group and Category medians. The Board noted that, although generally competitive, the performance of the Fund for the 3- and 5-year periods was lower than the performance of the Category and Peer Group medians. The Board also noted that the Funds performance was lower than the performance of the Category median, but higher than the performance of the Peer Group median for the 1-year period. The Board viewed favorably that the Funds performance for the 10-year period was higher than the Peer Group and Category medians. Investment advisory fee and subadvisory fee rates and expenses The Board reviewed and considered the contractual investment advisory fee rate payable by the Fund to the Adviser for investment advisory services (the Advisory Agreement Rate). The Board received and considered information comparing the Advisory Agreement Rate with the advisory fees for the Peer Group and Category. The Board noted that the Advisory Agreement Rate was lower than the median rate of the Peer Group and Category. The Board received and considered expense information regarding the Funds various components, including advisory fees, distribution and fees other than advisory and distribution fees, including transfer agent fees, custodian fees, and other miscellaneous fees ( e.g. , fees for accounting and legal services). The Board considered comparisons of these expenses to the Peer Group median. The Board also received and considered expense information regarding the Funds total operating expense ratio (Gross Expense Ratio) and total operating expense ratio after taking the fee waiver arrangement applicable to the Advisory Agreement Rate into account (Net Expense Ratio). The Board received and considered information comparing the Gross Expense Ratio and Net Expense Ratio of the Fund to that of the Peer Group and Category medians. The Board noted that the Funds Gross Expense Ratio was not appreciably higher than the Category median and was lower than the Peer Group median. The Board noted that the Funds Net Expense Ratio was higher than the Category median but not appreciably higher than the Peer Group median. The Adviser also discussed the Morningstar data and rankings, and other relevant information, for the Fund. Based on the above-referenced considerations and other factors, the Board concluded that the Funds overall performance and expenses supported the re-approval of the Advisory Agreements. The Board also received information about the investment subadvisory fee rate (the Subadvisory Agreement Rate) payable by Annual report | Investment Grade Bond Fund 43 the Adviser to the Subadviser for investment subadvisory services. The Board concluded that the Subadvisory Agreement Rate was fair and equitable, based on its consideration of the factors described here. Profitability The Board received and considered a detailed profitability analysis of the Adviser based on the Advisory Agreements, as well as on other relationships between the Fund and the Adviser and its affiliates, including the Subadviser. The Board also considered a comparison of the Advisers profitability to that of other similar investment advisers whose profitability information is publicly available. The Board concluded that, in light of the costs of providing investment management and other services to the Fund, the profits and other ancillary benefits reported by the Adviser were not unreasonable. Economies of scale The Board received and considered general information regarding economies of scale with respect to the management of the Fund, including the Funds ability to appropriately benefit from economies of scale under the Funds fee structure. The Board recognized the inherent limitations of any analysis of economies of scale, stemming largely from the Boards understanding that most of the Advisers costs are not specific to individual Funds, but rather are incurred across a variety of products and services. To the extent the Board and the Adviser were able to identify actual or potential economies of scale from Fund-specific or allocated expenses, in order to ensure that any such economies continue to be reasonably shared with the Fund as its assets increase, the Adviser and the Board agreed to continue the existing breakpoints to the Advisory Agreement Rate. Information about services to other clients The Board also received information about the nature, extent and quality of services and fee rates offered by the Adviser and Subadviser to their other clients, including other registered investment companies, institutional investors and separate accounts. The Board concluded that the Advisory Agreement Rate and the Subadvisory Agreement Rate were not unreasonable, taking into account fee rates offered to others by the Adviser and Subadviser, respectively, after giving effect to differences in services. Other benefits to the Adviser The Board received information regarding potential fall-out or ancillary benefits received by the Adviser and its affiliates, including the Subadviser, as a result of their relationship with the Fund. Such benefits could include, among others, benefits directly attributable to the relationship of the Adviser and Subadviser with the Fund and benefits potentially derived from an increase in business as a result of their relationship with the Fund (such as the ability to market to shareholders other financial products offered by the Adviser and its affiliates). The Board also considered the effectiveness of the Advisers, Subadvisers and Funds policies and procedures for complying with the requirements of the federal securities laws, including those relating to best execution of portfolio transactions and brokerage allocation. Other factors and broader review As discussed above, the Board reviewed detailed materials received from the Adviser and Subadviser as part of the annual re-approval process. The Board also regularly reviews and assesses the quality of the services that the Fund receives throughout the year. In this regard, the Board reviews reports of the Adviser at least quarterly, which include, among other things, fund performance reports and compliance reports. In addition, the Board meets with portfolio managers and senior investment officers at various times throughout the year. After considering the above-described factors and based on its deliberations and its evaluation of the information described above, the Board concluded that approval of the continuation of the Advisory Agreements for the Fund was in the best interest of the Fund and its shareholders. Accordingly, the Board unanimously approved the continuation of the Advisory Agreements. 44 Investment Grade Bond Fund | Annual report Board Consideration of Amendments to Investment Advisory Agreement In approving the proposed new form of Advisory Agreement at the December 89, 2008 meeting (which is subject to shareholder approval), the Board determined that it was appropriate to rely upon its recent consideration at its June 10, 2008 meeting of such factors as: fund performance; the realization of economies of scale; profitability of the Advisory Agreement to the Adviser; and comparative advisory fee rates (as well as its conclusions with respect to those factors). The Board noted that it had, at the June 10, 2008 meeting, concluded that these factors, taken as a whole, supported the continuation of the Advisory Agreement. The Board, at the December 89, 2008 meeting, revisited particular factors to the extent relevant to the proposed new form of Agreement. In particular, the Board noted the skill and competency of the Adviser in its past management of the Funds affairs and subadvisory relationships, the qualifications of the Advisers personnel who perform services for the Trust and the Fund, including those who served as officers of the Trust, and the high level and quality of services that the Adviser may reasonably be expected to continue to provide the Fund and concluded that the Adviser may reasonably be expected to perform its services ably under the proposed new form of Advisory Agreement. The Board also took into consideration the extensive analysis and effort undertaken by a working group comprised of a subset of the Boards Independent Trustees, which met several times, both with management representatives and separately, prior to the Boards December 89, 2008 meeting. The Board considered the differences between the current Advisory Agreement and proposed new form of Agreement, and agreed that the new Advisory Agreement structure would more clearly delineate the Advisers duties under the Agreement by separating the Advisers non-advisory functions from its advisory functions. The enhanced delineation is expected to facilitate oversight of the Advisers advisory and non-advisory activities without leading to any material increase in the Funds overall expense ratios. Annual report | Investment Grade Bond Fund 45 Special Shareholder Meeting (Unaudited) On April 16, 2009, a Special Meeting of the Shareholders of John Hancock Bond Trust and its series, John Hancock Investment Grade Bond Fund, was held at 601 Congress Street, Boston, Massachusetts for the purpose of considering and voting on the proposals listed below: Proposal 1: Election of eleven Trustees as members of the Board of Trustees of John Hancock Bond Trust. PROPOSAL 1 PASSED FOR ALL TRUSTEES ON APRIL 16, 2009. 1. Election of eleven Trustees as members of the Board of Trustees of each of the Trusts (all Trusts): % of Outstanding % of Shares No. of Shares Shares Present James R. Boyle Affirmative 173,220,205.0627 59.522% 94.304% Withhold 10,462,859.8443 3.595% 5.696% TOTAL 183,683,064.9070 63.117% 100.000% John G. Vrysen Affirmative 173,358,109.1063 59.569% 94.379% Withhold 10,324,955.8007 3.548% 5.621% TOTAL 183,683,064.9070 63.117% 100.000% James F. Carlin Affirmative 173,287,041.7917 59.545% 94.340% Withhold 10,396,023.1153 3.572% 5.660% TOTAL 183,683,064.9070 63.117% 100.000% William H. Cunningham Affirmative 173,177,055.1846 59.507% 94.280% Withhold 10,506,009.7224 3.610% 5.720% TOTAL 183,683,064.9070 63.117% 100.000% Deborah Jackson Affirmative 173,333,269.2697 59.561% 94.365% Withhold 10,349,795.6373 3.556% 5.635% TOTAL 183,683,064.9070 63.117% 100.000% Charles L. Ladner Affirmative 173,240,086.5817 59.529% 94.315% Withhold 10,442,978.3253 3.588% 5.685% TOTAL 183,683,064.9070 63.117% 100.000% Stanley Martin Affirmative 173,353,950.7840 59.568% 94.377% Withhold 10,329,114.1230 3.549% 5.623% TOTAL 183,683,064.9070 63.117% 100.000% Patti McGill Peterson Affirmative 173,193,659.6203 59.513% 94.289% Withhold 10,489,405.2867 3.604% 5.711% TOTAL 183,683,064.9070 63.117% 100.000% 46 Investment Grade Bond Fund | Annual report % of Outstanding % of Shares No. of Shares Shares Present John A. Moore Affirmative 173,305,868.8020 59.551% 94.350% Withhold 10,377,196.1050 3.566% 5.650% TOTAL 183,683,064.9070 63.117% 100.000% Steven R. Pruchansky Affirmative 173,186,724.0267 59.510% 94.286% Withhold 10,496,340.8803 3.607% 5.714% TOTAL 183,683,064.9070 63.117% 100.000% Gregory A. Russo Affirmative 173,314,346.0379 59.554% 94.355% Withhold 10,368,718.8691 3.563% 5.645% TOTAL 183,683,064.9070 63.117% 100.000% Proposal 6: To revise merger approval requirements for John Hancock Bond Trust. PROPOSAL 6 PASSED ON APRIL 16, 2009. 6. Revision to merger approval requirements (all Trusts). % of Outstanding % of Shares No. of Shares Shares Present Affirmative 126,903,239.0316 43.606% 69.088% Against 7,716,647.1873 2.652% 4.201% Abstain 9,762,680.6881 3.355% 5.315% Broker Non-Vote 39,300,498.0000 13.504% 21.396% TOTAL 183,683,064.9070 63.117% 100.000% On May 5, 2009, an adjourned session of a Special Meeting of the Shareholders of John Hancock Bond Trust and its series, John Hancock Investment Grade Bond Fund, held at 601 Congress Street, Boston, Massachusetts for the purpose of considering and voting on the proposals listed below: Proposal 2: To approve a new form of Advisory Agreement between John Hancock Bond Trust and John Hancock Advisers, LLC. PROPOSAL 2 PASSED ON MAY 5, 2009. 2. Approval of a new form of Advisory Agreement between each Trust and John Hancock Advisers, LLC (all Funds). % of Outstanding % of Shares No. of Shares Shares Present Affirmative 6,082,957.8220 47.106% 73.841% Against 140,220.6700 1.086% 1.702% Abstain 598,007.3290 4.631% 7.259% Broker Non-Votes 1,416,778.0000 10.971% 17.198% TOTAL 8,237,963.8210 63.794% 100.000% Annual report | Investment Grade Bond Fund 47 Proposal 3: To approve the following changes to fundamental investment restrictions: 3. Approval of the following changes to fundamental investment restrictions (See Proxy Statement for Fund(s) voting on this Proposal): PROPOSALS 3A-3F AND 3I-3J PASSED ON MAY 5, 2009. % of Outstanding % of Shares No. of Shares Shares Present 3A. Revise: Concentration Affirmative 5,992,453.6744 46.406% 72.742% Against 148,926.3665 1.153% 1.808% Abstain 679,805.7801 5.264% 8.252% Broker Non-Votes 1,416,778.0000 10.971% 17.198% TOTAL 8,237,963.8210 63.794% 100.000% 3B. Revise: Diversification Affirmative 6,022,389.9495 46.637% 73.106% Against 155,299.6038 1.203% 1.885% Abstain 643,495.2677 4.983% 7.811% Broker Non-Votes 1,416,779.0000 10.971% 17.198% TOTAL 8,237,963.8210 63.794% 100.000% 3C. Revise: Underwriting Affirmative 5,974,558.2609 46.267% 72.524% Against 145,690.6905 1.128% 1.769% Abstain 700,936.8696 5.428% 8.509% Broker Non-Votes 1,416,778.0000 10.971% 17.198% TOTAL 8,237,963.8210 63.794% 100.000% 3D. Revise: Real Estate Affirmative 5,800,733.7848 44.920% 70.415% Against 260,545.3175 2.018% 3.163% Abstain 759,906.7187 5.885% 9.224% Broker Non-Votes 1,416,778.0000 10.971% 17.198% TOTAL 8,237,963.8210 63.794% 100.000% 3E. Revise: Loans Affirmative 5,756,678.2712 44.579% 69.880% Against 261,825.5521 2.028% 3.178% Abstain 802,680.9977 6.216% 9.744% Broker Non-Votes 1,416,779.0000 10.971% 17.198% TOTAL 8,237,963.8210 63.794% 100.000% 3F. Revise: Senior Securities Affirmative 5,839,647.9508 45.222% 70.887% Against 134,934.5015 1.045% 1.638% Abstain 846,602.3687 6.556% 10.277% Broker Non-Votes 1,416,779.0000 10.971% 17.198% TOTAL 8,237,963.8210 63.794% 100.000% 48 Investment Grade Bond Fund | Annual report % of Outstanding % of Shares No. of Shares Shares Present 3I. Eliminate: Trustee and Officer Ownership Affirmative 5,789,044.3863 44.831% 70.273% Against 337,088.4228 2.610% 4.092% Abstain 695,053.0119 5.382% 8.437% Broker Non-Votes 1,416,778.0000 10.971% 17.198% TOTAL 8,237,963.8210 63.794% 100.000% 3J. Eliminate: Margin Investment; Short Selling Affirmative 5,858,548.3259 45.369% 71.117% Against 292,290.8097 2.263% 3.548% Abstain 670,347.6854 5.191% 8.137% Broker Non-Votes 1,416,777.0000 10.971% 17.198% TOTAL 8,237,963.8210 63.794% 100.000% Proposal 4: To approve amendments changing Rule 12b-1 Plans for certain classes of the Fund from reimbursement to compensation plans. PROPOSAL 4 PASSED FOR CLASS A ONLY ON MAY 5, 2009. Class A 4. Approval of amendments changing Rule 12b-1 Plans for certain classes of the Funds from reimbursement to compensation Plans (All Fund Classes except Class I). % of Outstanding % of Shares No. of Shares Shares Present Affirmative 5,312,696.0953 48.131% 73.602% Against 179,054.8347 1.622% 2.481% Abstain 597,767.7610 5.416% 8.282% Broker Non-Votes 1,128,531.0000 10.224% 15.635% TOTAL 7,218,049.6910 65.393% 100.000% Class B 4. Approval of amendments changing Rule 12b-1 Plans for certain classes of the Funds from reimbursement to compensation Plans (All Fund Classes except Class I). % of Outstanding % of Shares No. of Shares Shares Present Affirmative 250,140.8948 36.336% 57.607% Against 15,025.6760 2.183% 3.460% Abstain 61,776.6162 8.974% 14.227% Broker Non-Votes 107,278.0000 15.584% 24.706% TOTAL 434,221.1870 63.077% 100.000% Annual report | Investment Grade Bond Fund 49 Class C 4. Approval of amendments changing Rule 12b-1 Plans for certain classes of the Funds from reimbursement to compensation Plans (All Fund Classes except Class I). % of Outstanding % of Shares No. of Shares Shares Present Affirmative 366,151.9430 32.702% 63.927% Against 10,319.0000 .922% 1.802% Abstain 15,323.0000 1.369% 2.675% Broker Non-Votes 180,971.0000 16.163% 31.596% TOTAL 572,764.9430 51.156% 100.000% Proposal 5: To adopt a manager of manager structure. PROPOSAL 5 PASSED ON MAY 5, 2009. 5. Proposal adopting a manager of manager structure. % of Outstanding % of Shares No. of Shares Shares Present Affirmative 5,884,378.1407 45.568% 71.430% Against 278,737.3828 2.159% 3.384% Abstain 658,072.2975 5.096% 7.988% Broker Non-Votes 1,416,776.0000 10.971% 17.198% TOTAL 8,237,963.8210 63.794% 100.000% 50 Investment Grade Bond Fund | Annual report Trustees and Officers This chart provides information about the Trustees and Officers who oversee your John Hancock fund. Officers elected by the Trustees manage the day-to-day operations of the Fund and execute policies formulated by the Trustees. Independent Trustees Name, Year of Birth Number of John Position(s) held with Fund Trustee Hancock funds Principal occupation(s) and other of Fund overseen by directorships during past 5 years since 1 Trustee Patti McGill Peterson, Born: 1943 2005 48 Chairperson (since December 2008); Principal, PMP Globalinc (consulting) (since 2007); Senior Associate, Institute for Higher Education Policy (since 2007); Executive Director, CIES (international education agency) (until 2007); Vice President, Institute of International Education (until 2007); Senior Fellow, Cornell University Institute of Public Affairs, Cornell University (until 1998); Former President Wells College, St. Lawrence University and the Association of Colleges and Universities of the State of New York. Director of the following: Niagara Mohawk Power Corporation (until 2003); Security Mutual Life (insurance) (until 1997); ONBANK (until 1993). Trustee of the following: Board of Visitors, The University of Wisconsin, Madison (since 2007); Ford Foundation, International Fellowships Program (until 2007); UNCF, International Development Partnerships (until 2005); Roth Endowment (since 2002); Council for International Educational Exchange (since 2003). James F. Carlin, Born: 1940 1994 48 Director and Treasurer, Alpha Analytical Laboratories, Inc. (chemical analysis) (since 1985); Part Owner and Treasurer, Lawrence Carlin Insurance Agency, Inc. (since 1995); Part Owner and Vice President, Mone Lawrence Carlin Insurance Agency, Inc. (until 2005); Chairman and Chief Executive Officer, Carlin Consolidated, Inc. (management/investments) (since 1987); Trustee, Massachusetts Health and Education Tax Exempt Trust (19932003). William H. Cunningham, 2 Born: 1944 1987 48 Professor, University of Texas at Austin (since 1971); former Chancellor, University of Texas System and former President, University of Texas at Austin (until 2001); Chairman and Chief Executive Officer, IBT Technologies (until 2001); Director of the following: Hicks Acquisition Company I, Inc. (since 2007); Hire.com (until 2004), STC Broadcasting, Inc. and Sunrise Television Corp. (until 2001), Symtx, Inc. (electronic manufacturing) (since 2001), Adorno/Rogers Technology, Inc. (until 2004), Pinnacle Foods Corporation (until 2003), rateGenius (until 2003), Lincoln National Corporation (insurance) (since 2006), Jefferson-Pilot Corporation (diversified life insurance company) (until 2006), New Century Equity Holdings (formerly Billing Concepts) (until 2001), eCertain (until 2001), ClassMap.com (until 2001), Agile Ventures (until 2001), AskRed.com (until 2001), Southwest Airlines (since 2000), Introgen (manufacturer of biopharmaceuticals) (since 2000) and Viasystems Group, Inc. (electronic manufacturer) (until 2003); Advisory Director, Interactive Bridge, Inc. (college fundraising) (until 2001); Advisory Director, Q Investments (until 2003); Advisory Director, JPMorgan Chase Bank (formerly Texas Commerce BankAustin), LIN Television (until 2008), WilTel Communications (until 2003) and Hayes Lemmerz International, Inc. (diversified automotive parts supply company) (since 2003). Deborah C. Jackson, 2,4 Born: 1952 2008 48 Chief Executive Officer, American Red Cross of Massachusetts Bay (since 2002); Board of Directors of Eastern Bank Corporation (since 2001); Board of Directors of Eastern Bank Charitable Foundation (since 2001); Board of Directors of American Student Association Corp. (since 1996); Board of Directors of Boston Stock Exchange (20022008); Board of Directors of Harvard Pilgrim Healthcare (since 2007). Annual report | Investment Grade Bond Fund 51 Independent Trustees (continued) Name, Year of Birth Number of John Position(s) held with Fund Trustee Hancock funds Principal occupation(s) and other of Fund overseen by directorships during past 5 years since 1 Trustee Charles L. Ladner, Born: 1938 1994 48 Chairman and Trustee, Dunwoody Village, Inc. (retirement services); Senior Vice President and Chief Financial Officer, UGI Corporation (public utility holding company) (retired 1998); Vice President and Director, AmeriGas, Inc. (retired 1998); Director, AmeriGas Partners, L.P. (gas distribution) (until 1997); Director, EnergyNorth, Inc. (until 1997); Director, Parks and History Association (until 2005). Stanley Martin, 2,4 Born: 1947 2008 48 Senior Vice President/Audit Executive, Federal Home Loan Mortgage Corporation (20042006); Executive Vice President/Consultant, HSBC Bank USA (20002003); Chief Financial Officer/Executive Vice President, Republic New York Corporation and Republic National Bank of New York (19982000); Partner, KPMG LLP (19711998). Dr. John A. Moore, Born: 1939 2005 48 President and Chief Executive Officer, Institute for Evaluating Health Risks (nonprofit institution) (until 2001); Senior Scientist, Sciences International (health research) (until 2003); Former Assistant Administrator and Deputy Administrator, Environmental Protection Agency; Principal, Hollyhouse (consulting) (since 2000); Director, CIIT Center for Health Science Research (nonprofit research) (until 2007). Steven R. Pruchansky, Born: 1944 1994 48 Chairman and Chief Executive Officer, Greenscapes of Southwest Florida, Inc. (since 2000); Director and President, Greenscapes of Southwest Florida, Inc. (until 2000); Member, Board of Advisors, First American Bank (since 2008); Managing Director, JonJames, LLC (real estate) (since 2000); Director, First Signature Bank & Trust Company (until 1991); Director, Mast Realty Trust (until 1994); President, Maxwell Building Corp. (until 1991). Gregory A. Russo, 4 Born: 1949 2009 48 Vice Chairman, Risk & Regulatory Matters, KPMG LLP (KPMG) (20022006); Vice Chairman, Industrial Markets, KPMG (19982002). 52 Investment Grade Bond Fund | Annual report Non-Independent Trustees 3 Name, Year of Birth Number of John Position(s) held with Fund Trustee Hancock funds Principal occupation(s) and other of Fund overseen by directorships during past 5 years since 1 Trustee James R. Boyle, Born: 1959 2005 264 Executive Vice President, Manulife Financial Corporation (since 1999); Director and President, John Hancock Variable Life Insurance Company (since 2007); Director and Executive Vice President, John Hancock Life Insurance Company (since 2004); Chairman and Director, John Hancock Advisers, LLC (the Adviser), John Hancock Funds, LLC (John Hancock Funds) and The Berkeley Financial Group, LLC (The Berkeley Group) (holding company) (since 2005); Chairman and Director, John Hancock Investment Management Services, LLC (since 2006); Senior Vice President, The Manufacturers Life Insurance Company (U.S.A.) (until 2004). John G. Vrysen, 4 Born: 1955 2009 48 Chief Operating Officer (since 2005) Senior Vice President, Manulife Financial Corporation (since 2006); Director, Executive Vice President and Chief Operating Officer, the Adviser, The Berkeley Group, John Hancock Investment Management Services, LLC and John Hancock Funds, LLC (since 2007); Chief Operating Officer, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since 2007); Director, John Hancock Signature Services, Inc. (since 2005); Chief Financial Officer, the Adviser, The Berkeley Group, Manulife Financial Corporation Global Investment Management (U.S.), LLC, John Hancock Investment Management Services, LLC, John Hancock Funds, LLC, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (20052007); Vice President, Manulife Financial Corporation (until 2006). Principal officers who are not Trustees Name, Year of Birth Position(s) held with Fund Officer Principal occupation(s) and other of Fund directorships during past 5 years since Keith F. Hartstein, Born: 1956 2005 President and Chief Executive Officer Senior Vice President, Manulife Financial Corporation (since 2004); Director, President and Chief Executive Officer, the Adviser, The Berkeley Group and John Hancock Funds, LLC (since 2005); Director, MFC Global Investment Management (U.S.), LLC (MFC Global (U.S.)) (since 2005); Chairman and Director, John Hancock Signature Services, Inc. (since 2005); Director, President and Chief Executive Officer, John Hancock Investment Management Services, LLC (since 2006); President and Chief Executive Officer, John Hancock Funds and John Hancock Funds III (since 2005); Director, Chairman and President, NM Capital Management, Inc. (since 2005); Member and former Chairman, Investment Company Institute Sales Force Marketing Committee (since 2003); President and Chief Executive Officer, John Hancock Funds II and John Hancock Trust (2005July 2009); Director, President and Chief Executive Officer, MFC Global (U.S.) (20052006); Executive Vice President, John Hancock Funds, LLC (until 2005). Annual report | Investment Grade Bond Fund 53 Principal officers who are not Trustees (continued) Name, Year of Birth Position(s) held with Fund Officer Principal occupation(s) and other of Fund directorships during past 5 years since Thomas M. Kinzler, Born: 1955 2006 Secretary and Chief Legal Officer Vice President and Counsel, John Hancock Life Insurance Company (U.S.A.) (since 2006); Secretary and Chief Legal Officer, John Hancock Funds, John Hancock Funds II and John Hancock Trust (since 2006); Vice President and Associate General Counsel, Massachusetts Mutual Life Insurance Company (19992006); Secretary and Chief Legal Counsel, MML Series Investment Fund (20002006); Secretary and Chief Legal Counsel, MassMutual Institutional Funds (20002004); Secretary and Chief Legal Counsel, MassMutual Select Funds and MassMutual Premier Funds (20042006). Francis V. Knox, Jr., Born: 1947 2005 Chief Compliance Officer Vice President and Chief Compliance Officer, John Hancock Investment Management Services, LLC, the Adviser and MFC Global (U.S.) (since 2005); Chief Compliance Officer, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since 2005); Vice President and Assistant Treasurer, Fidelity Group of Funds (until 2004); Vice President and Ethics & Compliance Officer, Fidelity Investments (until 2001). Michael J. Leary, Born: 1965 2007 Treasurer Vice President, John Hancock Life Insurance Company (U.S.A.) and Treasurer for John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since May 2009); Assistant Treasurer, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (20072009); Vice President and Director of Fund Administration, JP Morgan (20042007); Vice President and Senior Manager of Fund Administration, JP Morgan (19932004); Manager, Ernst & Young, LLC (19881993). Charles A. Rizzo, Born: 1957 2007 Chief Financial Officer Chief Financial Officer, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since 2007); Assistant Treasurer, Goldman Sachs Mutual Fund Complex (registered investment companies) (20052007); Vice President, Goldman Sachs (20052007); Managing Director and Treasurer of Scudder Funds, Deutsche Asset Management (20032005); Director, Tax and Financial Reporting, Deutsche Asset Management (20022003); Vice President and Treasurer, Deutsche Global Fund Services (19992002). The business address for all Trustees and Officers is 601 Congress Street, Boston, Massachusetts 02210-2805. The Statement of Additional Information of the Fund includes additional information about members of the Board of Trustees of the Fund and is available without charge, upon request, by calling 1-800-225-5291. 1 Each Trustee serves until resignation, retirement age or until his or her successor is elected. 2 Member of Audit Committee. 3 Non-Independent Trustees hold positions with the Funds investment adviser, underwriter and certain other affiliates. 4 Mr. Martin was appointed by the Board as Trustee on September 8, 2008 and Ms. Jackson was appointed effective October 1, 2008. Mr. Russo and Mr. Vrysen were elected by the shareholders at a special meeting on April 16, 2009. 54 Investment Grade Bond Fund | Annual report More information Trustees Investment adviser Patti McGill Peterson, Chairperson John Hancock Advisers, LLC James R. Boyle James F. Carlin Subadviser William H. Cunningham* MFC Global Investment Deborah C. Jackson* Management (U.S.), LLC Charles L. Ladner Stanley Martin* Principal distributor Dr. John A. Moore John Hancock Funds, LLC Steven R. Pruchansky Gregory A. Russo Custodian John G. Vrysen State Street Bank and Trust Company *Member of the Audit Committee Non-Independent Trustee Transfer agent John Hancock Signature Services, Inc. Officers Keith F. Hartstein Legal counsel President and Chief Executive Officer K&L Gates LLP Thomas M. Kinzler Independent registered Secretary and Chief Legal Officer public accounting firm PricewaterhouseCoopers LLP Francis V. Knox, Jr. Chief Compliance Officer Michael J. Leary Treasurer Charles A. Rizzo Chief Financial Officer John G. Vrysen Chief Operating Officer The Funds proxy voting policies and procedures, as well as the Funds proxy voting record for the most recent twelve month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) Website at sec.gov or on our Website. The Funds complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The Funds Form N-Q is available on our Website and the SECs Website, www.sec.gov, and can be reviewed and copied (for a fee) at the SECs Public Reference Room in Washington, DC. Call 1-800-SEC-0330 toreceive information on the operation of the SECs Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our Website www.jhfunds.com or by calling 1-800-225-5291. You can also contact us: 1-800-225-5291 Regular mail: Express mail: jhfunds.com John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 9510 Mutual Fund Image Operations Portsmouth, NH 03802-9510 164 Corporate Drive Portsmouth, NH 03801 Annual report | Investment Grade Bond Fund 55 1-800-225-5291 1-800-554-6713 TDD 1-800-338-8080 EASI-Line www. jhfunds. com Now available: electronic delivery www. jhfunds.com/edelivery This report is for the information of the shareholders of John Hancock Investment Grade Bond Fund. 5500A 5/09 It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 7/09 Discussion of Fund performance By MFC Global Investment Management (U.S.), LLC U.S. government bonds held up well as market conditions shifted during the year ended May 31, 2009. During the first six months of the period, the economy deteriorated at a rapid pace, culminating in September with the collapse of investment banker Lehman Brothers and the government bailout of mortgage giants Fannie Mae and Freddie Mac. Banks stopped lending, and the federal government moved aggressively to restore liquidity to the financial system. By December, short-term interest rates had bottomed near zero. Fixed-income returns were fueled by an investor flight to safety that particularly benefited U.S. Treasuries. In the second half of the period, the economy began to show signs of stabilizing and banks started lending again. Investors took on more risk, driving strong returns in the corporate sector. However, government bonds ended the 12-month period well ahead of corporate issues, which were flat, and stocks, which posted steepdeclines. U.S. government bonds held up well as market conditions shifted during the year ended May31,2009. John Hancock Government Income Funds Class A shares returned 5.15% at net asset value for the 12 months ended May 31, 2009. Over the same period, Morningstar, Inc.s average intermediate government fund returned 5.44%, and the Funds benchmark, the Barclays Capital U.S. Government Bond Index, returned 7.40%. The Fund lagged the index because of investments in two weak-performing areas: Treasury Inflation Protected Securities (TIPS), whose principal and interest payments adjust with inflation, and mortgage bonds issued by entities other than government agencies. The Fund was also hurt by being less sensitive to interest rate changes than the index as interest rates fell and bond prices rose. On the positive side, we believe that the Fund was slightly more sensitive to interest rate changes than the peer group. Being correctly positioned for a steep yield curve  a graph that plots the yields on short- to long-term bonds  with a focus on intermediate- and shorter-term securities further aided performance. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The major factors in this Funds performance are interest rates and credit risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Funds average maturity will make it more sensitive to interest-rate risk. 6 Government Income Fund | Annual report A look at performance For the period ended May 31, 2009 Average annual returns (%) Cumulative total returns (%) SEC 30- SEC 30- with maximum sales charge (POP) with maximum sales charge (POP) day yield day yield (%) as of (%) as of 5-31-09 5-31-09 Inception (subsi- (unsubsi- Class date 1-year 5-year 10-year 1-year 5-year 10-year dized) dized) 1 A 9-30-94 0.40 3.51 4.56 0.40 18.84 56.13 3.68 3.63 B 2-23-88 0.75 3.32 4.42 0.75 17.72 54.14 3.11 3.06 C 4-1-99 3.25 3.67 4.25 3.25 19.73 51.61 3.11 3.06 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge, effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Adviser has contractually agreed to limit the maximum rate of its management fee to 0.55% of the Funds average daily net assets until at least September30, 2009. The net expenses are as follows: Class A  1.04%, Class B  1.80% and Class C  1.79%. Had the fee waivers/expense limits not been in place, the gross expenses would be as follows: Class A  1.10%, Class B  1.86% and Class C  1.85%. The Funds annual operating expenses will likely vary throughout the period and from year to year. Expenses for the current fiscal year may be higher than those shown in the Annual operating expenses table for one or more of the following reasons: (i) a significant decrease in average net assets may result in a higher advisory fee rate if advisory fee breakpoints are not achieved; (ii) a significant decrease in average net assets may result in an increase in the expense ratio because certain fund expenses do not decrease as asset levels decrease; or (iii) the termination of voluntary expense cap reimbursements and/or fee waivers, as applicable. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 1 Unsubsidized yields reflect what the yield would have been without the effect of reimbursements and waivers. Annual report | Government Income Fund 7 A look at performance Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock Government Income Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Barclays Capital U.S. Government Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 5-31-99 $15,414 $15,414 $18,005 C 2 5-31-99 15,161 15,161 18,005 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of May 31, 2009. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Barclays Capital U.S. Government Bond Index is an unmanaged index of U.S. Treasury and government agency bonds. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 Formerly named Lehman Brothers Government Bond Index. 8 Government Income Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on December 1, 2008 with the same investment held until May 31, 2009. Account value Ending value Expenses paid during on 12-1-08 on 5-31-09 period ended 5-31-09 1 Class A $1,000.00 $1,038.50 $5.90 Class B 1,000.00 1,033.50 9.68 Class C 1,000.00 1,033.50 9.73 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2009, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Government Income Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on December 1, 2008, with the same investment held until May 31, 2009. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 12-1-08 on 5-31-09 period ended 5-31-09 1 Class A $1,000.00 $1,019.10 $5.84 Class B 1,000.00 1,015.40 9.60 Class C 1,000.00 1,015.40 9.65 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.16%, 1.91% and 1.92% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 Government Income Fund | Annual report Portfolio summary Portfolio diversification 1 U.S. government agencies 81% Collaterized mortgage obligations 3% U.S. government 15% Short-term investments & other 1% Quality composition 1 AAA 97% AA & A 1% BB, B, CCC 2% 1 As apercentage ofnet assets onMay31, 2009. Annual report | Government Income Fund 11 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 5-31-09 Interest Maturity Par value Issuer, description rate date Value Asset backed securities 0.28% (Cost $3,253,642) Asset Backed Securities 0.28% Lehman XS Trust, Ser 2005-5N Class 3A2 (P) 0.669% 11-25-35 $1,316 348,028 Ser 2005-7N Class 1A1B (P) 0.609 12-25-35 852 180,331 Ser 2006-2N Class 1A2 (P) 0.649 02-25-46 2,765 589,096 Interest Maturity Par value Issuer, description rate date Value Collateralized mortgage obligations 2.53% (Cost $14,642,951) Collateralized Mortgage Obligations 2.53% American Home Mortgage Assets, Ser 2007-5 Class XP IO 3.927% 06-25-47 $13,916 608,826 American Home Mortgage Investment Trust, Ser 2007-1 Class GIOP IO 2.078 05-25-47 10,888 483,169 Banc of America Funding Corp., Ser 2007-E Class 4A1 (P) 5.811 07-20-47 752 417,272 Bear Stearns Mortgage Funding Trust, Ser 2006-AR1 2A1 (P) 0.529 08-25-36 810 294,973 Countrywide Alternative Loan Trust, Ser 2005-59 Class 2X IO 3.351 11-20-35 10,271 293,684 Ser 2007-25 1A2 6.500 11-25-37 2,326 1,431,297 First Horizon Alternative Mortgage Securities, Ser 2006-RE1 Class A1 5.500 05-25-35 1,702 993,130 Greenpoint Mortgage Funding Trust, Ser 2005-AR1 Class A3 (P) 0.589 06-25-45 235 60,181 Ser 2005-AR4 Class 4A2 (P) 0.669 10-25-45 1,043 330,154 Ser 2006-AR1 Class A2A (P) 0.679 02-25-36 1,681 604,548 Harborview Mortgage Loan Trust, Ser 2005-16 Class 2A1B (P) 0.658 01-19-36 603 177,639 Ser 2006-SB1 Class A1A (P) 2.289 12-19-36 1,241 435,697 Indymac Index Mortgage Loan Trust, Ser 2005-AR18 Class 1X IO 3.233 10-25-36 20,784 311,757 Ser 2005-AR18 Class 2X IO 2.969 10-25-36 21,737 258,672 Residential Accredit Loans, Inc., Ser 2007-QS10 Class A1 6.500 09-25-37 1,336 755,048 Ser 2007-QS11 Class A1 7.000 10-25-37 1,124 598,805 See notes to financial statements 12 Government Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Par value Issuer, description rate date Value Collateralized Mortgage Obligations (continued) Residential Asset Securitization Trust, Ser 2006-A7CB Class 2A1 6.500% 07-25-36 $1,401 $791,866 Washington Mutual, Inc., Ser 2005-AR13 Class B1 (P) 0.909 10-25-45 1,564 195,519 Ser 2005-AR19 Class A1B3 (P) 0.659 12-25-45 442 118,076 Ser 2005-AR4 Class 1A1B (P) 2.379 05-25-46 1,125 191,258 Ser 2005-AR6 Class B1 (P) 0.909 04-25-45 1,729 129,676 Ser 2007-0A5 Class 2XPP IO 1.183 06-25-47 74,716 443,628 Interest Maturity Par value Issuer, description rate date Value Municipal bonds 0.39% (Cost $1,506,405) California 0.39% State of California General Obligation (P) 5.650% 04-01-39 $1,500 1,534,350 Interest Maturity Par value Issuer, description rate date Value U.S. government & agency securities 95.80% (Cost $374,606,148) U.S. Government 14.84% United States Treasury, Bond 8.875% 08-15-17 $5,000 6,970,310 Bond 8.750 08-15-20 6,065 8,699,484 Bond 4.375 02-15-38 6,000 6,027,186 Inflation Indexed Note TIPS (D) 3.875 04-15-29 1,520 1,885,725 Inflation Indexed Note TIPS (D) 2.000 07-15-14 11,496 11,866,192 Inflation Indexed Note TIPS (D) 1.875 07-15-13 10,421 10,749,732 Note 4.750 08-15-17 3,000 3,323,202 Note 3.125 05-15-19 6,060 5,886,745 Note 2.750 02-15-19 3,135 2,946,179 U.S. Government Agency 80.96% Federal Agricultural Mortgage Corp., Gtd. Note Trust 2006-2 (S) 5.500 07-15-11 3,005 3,221,802 Federal Farm Credit Bank, Bond 2.625 04-17-14 10,000 9,888,080 Federal Home Loan Bank, Bond 4.750 12-16-16 12,000 12,902,832 Federal Home Loan Mortgage Corp., 15 Yr Pass Thru Ctf 5.500 10-01-19 694 731,261 30 Yr Pass Thru Ctf 9.500 08-01-16 389 424,120 30 Yr Pass Thru Ctf 7.500 11-01-12 153 161,048 30 Yr Pass Thru Ctf 4.500 01-01-39 11,642 11,730,542 30 Yr Pass Thru Ctf 4.500 04-01-39 25,263 25,481,823 30 Yr Pass Thru Ctf 4.500 04-01-39 672 676,626 TBA (C) 4.500 TBA 5,910 6,044,822 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 9.000 02-01-10 3 3,463 15 Yr Pass Thru Ctf 7.500 01-01-15 175 185,191 15 Yr Pass Thru Ctf 5.000 02-13-17 5,000 5,422,510 15 Yr Pass Thru Ctf (C) 3.770 06-23-09 9,000 9,234,844 30 Yr Pass Thru Ctf 8.500 09-01-24 15 15,877 30 Yr Pass Thru Ctf 8.500 10-01-24 188 205,756 30 Yr Pass Thru Ctf 6.500 12-25-23 5,032 5,402,717 30 Yr Pass Thru Ctf 5.500 06-01-37 8,675 9,009,388 30 Yr Pass Thru Ctf (P) 5.415 11-01-38 10,745 11,220,007 See notes to financial statements Annual report | Government Income Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Par value Issuer, description rate date Value U.S. Government Agency (continued) Federal National Mortgage Assn., 30 Yr Pass Thru Ctf 5.000% 05-01-23 $18,877 $19,564,559 30 Yr Pass Thru Ctf 5.000 06-01-23 12,003 12,455,003 30 Yr Pass Thru Ctf 5.000 11-01-33 11,559 11,881,139 30 Yr Pass Thru Ctf 5.000 02-01-38 36,592 37,509,368 30 Yr Pass Thru Ctf (P) 4.997 04-01-48 1,411 1,467,621 30 Yr Pass Thru Ctf (P) 4.908 12-01-38 8,179 8,494,811 30 Yr Pass Thru Ctf (P) 4.253 05-01-34 9,249 9,511,362 30 Yr Pass Thru Ctf 4.000 01-01-24 14,623 14,758,861 Note 2.750 03-13-14 19,890 19,955,756 Note 2.500 05-15-14 7,520 7,411,437 Note 2.250 04-09-12 10,000 10,076,720 TBA (C) 4.000 TBA 32,380 32,627,908 Government National Mortgage Assn., 15 Yr Pass Thru Ctf 7.500 04-15-13 131 132,157 30 Yr Pass Thru Ctf 11.000 01-15-14 45 49,842 30 Yr Pass Thru Ctf 11.000 12-15-15 255 289,800 30 Yr Pass Thru Ctf 7.000 05-15-29 867 944,981 30 Yr Pass Thru Ctf 4.500 03-15-39 9,973 10,082,726 30 Yr Pass Thru Ctf 4.500 03-15-39 3,989 4,032,949 30 Yr Pass Thru Ctf 4.500 04-15-39 5,027 5,082,319 Interest Maturity Par value Issuer, description rate date Value Short-term investments 2.67% (Cost $10,500,000) U.S. Government Agency 2.67% Federal Home Loan Bank, Discount Note Zero 06-01-09 $10,500 10,500,000 Total investments (Cost $404,509,146)  101.67% Other assets and liabilities, net (1.67%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Gtd Guaranteed IO Interest Only TBA To Be Announced TIPS Treasury Inflation Protected Security (C) Purchased on a forward commitment. (D) Principal amount of security is adjusted for inflation. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration.  At May 31, 2009 the aggregate cost of investment securities for federal income tax purposes was $405,278,384. Net unrealized depreciation aggregated $5,554,921, of which $5,975,117 related to appreciated investment securities and $11,530,038 related to depreciated investment securities. See notes to financial statements 14 Government Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-09 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $404,509,146) $399,723,463 Cash collateral at broker for futures contracts 270,000 Receivable for investments sold 6,146,703 Receivable for delayed delivery securities sold 33,560,409 Receivable for fund shares sold 379,714 Interest receivable 2,520,819 Receivable from affiliates 106,572 Other receivables and prepaid assets 12,539 Total assets Liabilities Due to custodian 213,876 Payable for delayed delivery securities purchased 48,043,659 Payable for fund shares repurchased 598,483 Payable for futures variation margin (Note 3) 106,250 Distributions payable 69 Payable to affiliates Accounting and legal services fees 6,884 Transfer agent fees 62,223 Distribution and service fees 118,304 Trustees fees 102,140 Management fees 245,122 Other liabilities and accrued expenses 59,284 Total liabilities Net assets Capital paid-in $423,278,556 Undistributed net investment income 239,293 Accumulated net realized loss on investments, futures contracts and options written (25,708,268) Net unrealized appreciation (depreciation) on investments and futures contracts (4,645,656) Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($336,617,192 ÷ 36,644,996 shares) $9.19 Class B ($20,648,524 ÷ 2,248,094 shares) 1 $9.18 Class C ($35,898,209 ÷ 3,908,514 shares) 1 $9.18 Maximum offering price per share Class A (net asset value per share ÷ 95.5%) 2 $9.62 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | Government Income Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-09 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest $17,904,246 Income from affiliated issuers 96,960 Securities lending 23,559 Total investment income Expenses Investment management fees (Note 6) 2,235,377 Distribution and service fees (Note 6) 1,255,525 Transfer agent fees (Note 6) 689,275 Accounting and legal services fees (Note 6) 64,671 Trustees fees 29,339 Printing and postage fees 44,429 Professional fees 83,629 Custodian fees 67,060 State registration fees 116,513 Registration and filing fees 23,176 Proxy fees 122,213 Miscellaneous 103,067 Total expenses Less expense reductions (Note 6) (189,184) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments 15,782,332 Futures contracts (4,359,461) Options 37,158 Change in net unrealized appreciation (depreciation) of Investments (5,851,133) Futures contracts 232,547 Net realized and unrealized gain Increase in net assets from operations See notes to financial statements 16 Government Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 5-31-09 5-31-08 Increase (decrease) in net assets From operations Net investment income $13,379,675 $15,804,779 Net realized gain 11,460,029 4,861,928 Change in net unrealized appreciation (depreciation) (5,618,586) 4,073,657 Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (12,859,424) (15,102,215) Class B (624,301) (691,190) Class C (699,168) (314,288) From Fund share transactions (Note 7) Total increase Net assets Beginning of year 349,103,829 343,765,517 End of year Undistributed (distributions in excess of) net investment income See notes to financial statements Annual report | Government Income Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 5-31-09 5-31-08 5-31-07 5-31-06 5-31-05 1 Per share operating performance Net asset value, beginning of year Net investment income 2 0.33 0.41 0.41 0.36 0.33 Net realized and unrealized gain (loss) on investments 0.13 0.23 0.09 (0.45) 0.15 Total from investment operations Less distributions From net investment income (0.36) (0.42) (0.42) (0.38) (0.38) Net asset value, end of year Total return (%) Ratios and supplemental data Net assets, end of year (in millions) $337 $322 $320 $349 $415 Ratios (as a percentage of average net assets): Expenses before reductions 1.21 5 1.10 1.10 1.12 1.12 Expenses net of all fee waivers 1.16 5 1.04 1.05 1.08 1.07 Expenses net of all fee waivers and credits 1.16 5 1.04 1.05 1.08 1.07 Net investment income 3.70 4.53 4.64 4.00 3.57 Portfolio turnover (%) 157 6 154 168 209 316 1 Audited by previous Independent Registered Public Accounting Firm. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.03%. 6 The portfolio turnover rate including the effect of forward commitment trades is 207% for the year ended May 31, 2009. Prior years exclude the effect of forward commitment trades. See notes to financial statements 18 Government Income Fund | Annual report F I N A N C I A L S T A T E M E N T S CLASS B SHARES Period ended 5-31-09 5-31-08 5-31-07 5-31-06 5-31-05 1 Per share operating performance Net asset value, beginning of year Net investment income 2 0.26 0.34 0.34 0.29 0.26 Net realized and unrealized gain (loss) on investments 0.12 0.23 0.09 (0.44) 0.15 Total from investment operations Less distributions From net investment income (0.29) (0.35) (0.35) (0.32) (0.31) Net asset value, end of year Total return (%) Ratios and supplemental data Net assets, end of year (in millions) $21 $17 $19 $28 $44 Ratios (as a percentage of average net assets): Expenses before reductions 1.97 5 1.86 1.85 1.87 1.87 Expenses net of all fee waivers 1.92 5 1.80 1.80 1.83 1.82 Expenses net of all fee waivers and credits 1.92 5 1.79 1.80 1.83 1.82 Net investment income 2.90 3.79 3.88 3.23 2.82 Portfolio turnover (%) 157 6 154 168 209 316 1 Audited by previous Independent Registered Public Accounting Firm. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.03%. 6 The portfolio turnover rate including the effect of forward commitment trades is 207% for the year ended May 31, 2009. Prior years exclude the effect of forward commitment trades. CLASS C SHARES Period ended 5-31-09 5-31-08 5-31-07 5-31-06 5-31-05 1 Per share operating performance Net asset value, beginning of year Net investment income 2 0.25 0.34 0.34 0.29 0.26 Net realized and unrealized gain (loss) on investments 0.13 0.24 0.08 (0.44) 0.15 Total from investment operations Less distributions From net investment income (0.29) (0.35) (0.35) (0.32) (0.31) Net asset value, beginning of year Total return (%) Ratios and supplemental data Net assets, end of year (in millions) $36 $10 $5 $5 $6 Ratios (as a percentage of average net assets): Expenses before reductions 2.00 5 1.85 1.85 1.87 1.87 Expenses net of all fee waivers 1.93 5 1.79 1.80 1.83 1.82 Expenses net of all fee waivers and credits 1.93 5 1.79 1.80 1.83 1.82 Net investment income 2.79 3.75 3.91 3.24 2.83 Portfolio turnover (%) 157 6 154 168 209 316 1 Audited by previous Independent Registered Public Accounting Firm. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.03%. 6 The portfolio turnover rate including the effect of forward commitment trades is 207% for the year ended May 31, 2009. Prior years exclude the effect of forward commitment trades. See notes to financial statements Annual report | Government Income Fund 19 Notes to financial statements Note 1 Organization John Hancock Government Income Fund (the Fund) is a diversified series of John Hancock Bond Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act) . The investment objective of the Fund is to seek a high level of current income consistent with preservation of capital. Maintaining a stable share price is a secondary goal. The Board of Trustees has authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares . Class A, Class B and Class C shares are open to all retail investors. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Board of Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service . Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan . Class B shares will convert to Class A shares eight years after purchase . Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements . Actual results could differ from those estimates . The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
